
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 896
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prevent mortgage foreclosures and
		  enhance mortgage credit availability.
	
	
		APreventing Mortgage Foreclosures
			1.Short title; table of contents
				(a)Short titleThis division may be cited as the
			 Helping Families Save Their Homes Act
			 of 2009.
				(b)Table of contentsThe table of contents of this division is
			 the following:
					
						Sec. 1. Short title;
				table of contents.
						TITLE I—Prevention of
				Mortgage Foreclosures
						Sec. 101. Guaranteed
				rural housing loans.
						Sec. 102.
				Modification of housing loans guaranteed by the Department of Veterans
				Affairs.
						Sec. 103. Additional funding
				for HUD programs to assist individuals to better withstand the current mortgage
				crisis.
						Sec. 104. Mortgage
				modification data collecting and reporting.
						Sec. 105. Neighborhood Stabilization Program
				Refinements.
						TITLE II—Foreclosure
				Mitigation and Credit Availability
						Sec. 201. Servicer safe harbor for mortgage loan
				modifications.
						Sec. 202. Changes to
				HOPE for Homeowners Program.
						Sec. 203.
				Requirements for FHA-approved mortgagees.
						Sec. 204. Enhancement
				of liquidity and stability of insured depository institutions to ensure
				availability of credit and reduction of foreclosures.
						Sec. 205. Application
				of GSE conforming loan limit to mortgages assisted with TARP funds.
						Sec. 206. Mortgages
				on certain homes on leased land.
						Sec. 207. Sense of
				Congress regarding mortgage revenue bond purchases.
						TITLE III—Mortgage Fraud Task Force
						Sec. 301. Sense of the Congress on establishment of a
				Nationwide Mortgage Fraud Task Force.
						TITLE IV—Foreclosure
				moratorium provisions
						Sec. 401. Sense of
				the Congress on foreclosures.
						Sec. 402. Public-Private Investment Program; Additional
				Appropriations for the Special Inspector General for the Troubled Asset Relief
				Program.
						Sec. 403. Removal of requirement to liquidate warrants under
				the TARP.
						Sec. 404. Notification of sale or transfer of mortgage
				loans.
						TITLE V—Farm loan restructuring
						Sec. 501. Congressional Oversight Panel special
				report.
						TITLE VI—Enhanced oversight of the Troubled Asset Relief
				Program
						Sec. 601. Enhanced oversight of the Troubled Asset Relief
				Program.
						TITLE VII—Protecting Tenants at Foreclosure Act
						Sec. 701. Short title.
						Sec. 702. Effect of foreclosure on preexisting
				tenancy.
						Sec. 703. Effect of
				foreclosure on section 8 tenancies.
						Sec. 704. Sunset.
						TITLE VIII—Comptroller General additional audit
				authorities
						Sec. 801. Comptroller General additional audit
				authorities.
					
				IPrevention of Mortgage
			 Foreclosures
				101.Guaranteed rural housing loans
					(a)Guaranteed rural housing
			 loansSection 502(h) of the
			 Housing Act of 1949 (42 U.S.C. 1472(h)) is amended—
						(1)by redesignating paragraphs (13) and (14)
			 as paragraphs (16) and (17), respectively; and
						(2)by inserting after paragraph (12) the
			 following new paragraphs:
							
								(13)Loss mitigationUpon default or imminent default of any
				mortgage guaranteed under this subsection, mortgagees shall engage in loss
				mitigation actions for the purpose of providing an alternative to foreclosure
				(including actions such as special forbearance, loan modification,
				pre-foreclosure sale, deed in lieu of foreclosure, as required, support for
				borrower housing counseling, subordinate lien resolution, and borrower
				relocation), as provided for by the Secretary.
								(14)Payment of partial claims and mortgage
				modificationsThe Secretary
				may authorize the modification of mortgages, and establish a program for
				payment of a partial claim to a mortgagee that agrees to apply the claim amount
				to payment of a mortgage on a 1- to 4-family residence, for mortgages that are
				in default or face imminent default, as defined by the Secretary. Any payment
				under such program directed to the mortgagee shall be made at the sole
				discretion of the Secretary and on terms and conditions acceptable to the
				Secretary, except that—
									(A)the amount of the partial claim payment
				shall be in an amount determined by the Secretary, and shall not exceed an
				amount equivalent to 30 percent of the unpaid principal balance of the mortgage
				and any costs that are approved by the Secretary;
									(B)the amount of the partial claim payment
				shall be applied first to any outstanding indebtedness on the mortgage,
				including any arrearage, but may also include principal reduction;
									(C)the mortgagor shall agree to repay the
				amount of the partial claim to the Secretary upon terms and conditions
				acceptable to the Secretary;
									(D)expenses related to a partial claim or
				modification are not to be charged to the borrower;
									(E)the Secretary may authorize compensation to
				the mortgagee for lost income on monthly mortgage payments due to interest rate
				reduction;
									(F)the Secretary may reimburse the mortgagee
				from the appropriate guaranty fund in connection with any activities that the
				mortgagee is required to undertake concerning repayment by the mortgagor of the
				amount owed to the Secretary;
									(G)the Secretary may authorize payments to the
				mortgagee on behalf of the borrower, under such terms and conditions as are
				defined by the Secretary, based on successful performance under the terms of
				the mortgage modification, which shall be used to reduce the principal
				obligation under the modified mortgage; and
									(H)the Secretary may authorize the
				modification of mortgages with terms extended up to 40 years from the date of
				modification.
									(15)Assignment
									(A)Program authorityThe Secretary may establish a program for
				assignment to the Secretary, upon request of the mortgagee, of a mortgage on a
				1- to 4-family residence guaranteed under this chapter.
									(B)Program requirements
										(i)In generalThe Secretary may encourage loan
				modifications for eligible delinquent mortgages or mortgages facing imminent
				default, as defined by the Secretary, through the payment of the guaranty and
				assignment of the mortgage to the Secretary and the subsequent modification of
				the terms of the mortgage according to a loan modification approved under this
				section.
										(ii)Acceptance of assignmentThe Secretary may accept assignment of a
				mortgage under a program under this subsection only if—
											(I)the mortgage is in default or facing
				imminent default;
											(II)the mortgagee has modified the mortgage or
				qualified the mortgage for modification sufficient to cure the default and
				provide for mortgage payments the mortgagor is reasonably able to pay, at
				interest rates not exceeding current market interest rates; and
											(III)the Secretary arranges for servicing of the
				assigned mortgage by a mortgagee (which may include the assigning mortgagee)
				through procedures that the Secretary has determined to be in the best
				interests of the appropriate guaranty fund.
											(C)Payment of guarantyUnder the program under this paragraph, the
				Secretary may pay the guaranty for a mortgage, in the amount determined in
				accordance with paragraph (2), without reduction for any amounts modified, but
				only upon the assignment, transfer, and delivery to the Secretary of all
				rights, interest, claims, evidence, and records with respect to the mortgage,
				as defined by the Secretary.
									(D)DispositionAfter modification of a mortgage pursuant
				to this paragraph, and assignment of the mortgage, the Secretary may provide
				guarantees under this subsection for the mortgage. The Secretary may
				subsequently—
										(i)re-assign the mortgage to the mortgagee
				under terms and conditions as are agreed to by the mortgagee and the
				Secretary;
										(ii)act as a Government National Mortgage
				Association issuer, or contract with an entity for such purpose, in order to
				pool the mortgage into a Government National Mortgage Association security;
				or
										(iii)re-sell the mortgage in accordance with any
				program that has been established for purchase by the Federal Government of
				mortgages insured under this title, and the Secretary may coordinate standards
				for interest rate reductions available for loan modification with interest
				rates established for such purchase.
										(E)Loan
				ServicingIn carrying out the
				program under this subsection, the Secretary may require the existing servicer
				of a mortgage assigned to the Secretary under the program to continue servicing
				the mortgage as an agent of the Secretary during the period that the Secretary
				acquires and holds the mortgage for the purpose of modifying the terms of the
				mortgage. If the mortgage is resold pursuant to subparagraph (D)(iii), the
				Secretary may provide for the existing servicer to continue to service the
				mortgage or may engage another entity to service the
				mortgage.
									.
						(b)Technical amendmentsSubsection (h) of section 502 of the
			 Housing Act of 1949 (42 U.S.C. 1472(h)) is amended—
						(1)in paragraph (5)(A), by striking (as
			 defined in paragraph (13) and inserting (as defined in paragraph
			 (17); and
						(2)in paragraph (18)(E)(as so redesignated by
			 subsection (a)(2)), by—
							(A)striking paragraphs (3), (6),
			 (7)(A), (8), and (10) and inserting paragraphs (3), (6), (7)(A),
			 (8), (10), (13), and (14); and
							(B)striking paragraphs (2) through
			 (13) and inserting paragraphs (2) through (15).
							(c)Procedure
						(1)In generalThe promulgation of regulations
			 necessitated and the administration actions required by the amendments made by
			 this section shall be made without regard to—
							(A)the notice and comment provisions of
			 section 553 of title 5, United States Code;
							(B)the Statement of Policy of the Secretary of
			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices
			 of proposed rulemaking and public participation in rulemaking; and
							(C)chapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act).
							(2)Congressional review of agency
			 rulemakingIn carrying out
			 this section, and the amendments made by this section, the Secretary shall use
			 the authority provided under section 808 of title 5, United States Code.
						102.Modification of housing loans guaranteed by
			 the Department of Veterans Affairs
					(a)Maturity of housing loansSection 3703(d)(1) of title 38, United
			 States Code, is amended by inserting at the time of origination
			 after loan.
					(b)ImplementationThe Secretary of Veterans Affairs may
			 implement the amendments made by this section through notice, procedure notice,
			 or administrative notice.
					103.Additional funding for HUD programs to
			 assist individuals to better withstand the current mortgage crisis
					(a)Additional appropriations for advertising
			 To increase public awareness of mortgage scams and counseling
			 assistanceIn addition to any
			 amounts that may be appropriated for each of the fiscal years 2010 and 2011 for
			 such purpose, there is authorized to be appropriated to the Secretary of
			 Housing and Urban Development, to remain available until expended, $10,000,000
			 for each of the fiscal years 2010 and 2011 for purposes of providing additional
			 resources to be used for advertising to raise awareness of mortgage fraud and
			 to support HUD programs and approved counseling agencies, provided that such
			 amounts are used to advertise in the 100 metropolitan statistical areas with
			 the highest rate of home foreclosures, and provided, further that up to
			 $5,000,000 of such amounts are used for advertisements designed to reach and
			 inform broad segments of the community.
					(b)Additional appropriations for the housing
			 counseling assistance programIn addition to any amounts that may be
			 appropriated for each of the fiscal years 2010 and 2011 for such purpose, there
			 is authorized to be appropriated to the Secretary of Housing and Urban
			 Development, to remain available until expended, $50,000,000 for each of the
			 fiscal years 2010 and 2011 to carry out the Housing Counseling Assistance
			 Program established within the Department of Housing and Urban Development,
			 provided that such amounts are used to fund HUD-certified housing-counseling
			 agencies located in the 100 metropolitan statistical areas with the highest
			 rate of home foreclosures for the purpose of assisting homeowners with
			 inquiries regarding mortgage-modification assistance and mortgage scams.
					(c)Additional appropriations for personnel at
			 the Office of Fair Housing and Equal OpportunityIn addition to any amounts that may be
			 appropriated for each of the fiscal years 2010 and 2011 for such purpose, there
			 is authorized to be appropriated to the Secretary of Housing and Urban
			 Development, to remain available until expended, $5,000,000 for each of the
			 fiscal years 2010 and 2011 for purposes of hiring additional personnel at the
			 Office of Fair Housing and Equal Opportunity within the Department of Housing
			 and Urban Development, provided that such amounts are used to hire personnel at
			 the local branches of such Office located in the 100 metropolitan statistical
			 areas with the highest rate of home foreclosures.
					104.Mortgage modification data collecting and
			 reporting
					(a)Reporting requirementsNot later than 120 days after the date of
			 the enactment of this Act, and quarterly thereafter, the Comptroller of the
			 Currency and the Director of the Office of Thrift Supervision, shall jointly
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, the Committee on Financial Services of the House of Representatives on
			 the volume of mortgage modifications reported to the Office of the Comptroller
			 of the Currency and the Office of Thrift Supervision, under the mortgage
			 metrics program of each such Office, during the previous quarter, including the
			 following:
						(1)A copy of the data collection instrument
			 currently used by the Office of the Comptroller of the Currency and the Office
			 of Thrift Supervision to collect data on loan modifications.
						(2)The total number of mortgage modifications
			 resulting in each of the following:
							(A)Additions of delinquent payments and fees
			 to loan balances.
							(B)Interest rate reductions and
			 freezes.
							(C)Term extensions.
							(D)Reductions of principal.
							(E)Deferrals of principal.
							(F)Combinations of modifications described in
			 subparagraph (A), (B), (C), (D), or (E).
							(3)The total number of mortgage modifications
			 in which the total monthly principal and interest payment resulted in the
			 following:
							(A)An increase.
							(B)Remained the same.
							(C)Decreased less than 10 percent.
							(D)Decreased between 10 percent and 20
			 percent.
							(E)Decreased 20 percent or more.
							(4)The total number of loans that have been
			 modified and then entered into default, where the loan modification resulted
			 in—
							(A)higher monthly payments by the
			 homeowner;
							(B)equivalent monthly payments by the
			 homeowner;
							(C)lower monthly payments by the homeowner of
			 up to 10 percent;
							(D)lower monthly payments by the homeowner of
			 between 10 percent to 20 percent; or
							(E)lower monthly payments by the homeowner of
			 more than 20 percent.
							(b)Data collection
						(1)Required
							(A)In generalNot later than 60 days after the date of
			 the enactment of this Act, the Comptroller of the Currency and the Director of
			 the Office of Thrift Supervision, shall issue mortgage modification data
			 collection and reporting requirements to institutions covered under the
			 reporting requirement of the mortgage metrics program of the Comptroller or the
			 Director.
							(B)Inclusiveness of collectionsThe requirements under subparagraph (A)
			 shall provide for the collection of all mortgage modification data needed by
			 the Comptroller of the Currency and the Director of the Office of Thrift
			 Supervision to fulfill the reporting requirements under subsection (a).
							(2)ReportThe Comptroller of the Currency shall
			 report all requirements established under paragraph (1) to each committee
			 receiving the report required under subsection (a).
						105.Neighborhood Stabilization Program
			 Refinements
					(a)In generalSection 2301(c) of the Foreclosure
			 Prevention Act of 2008 (42 U.S.C. 5301 note) is amended—
						(1)by redesignating paragraph (3) as paragraph
			 (4); and
						(2)by inserting after paragraph (2) the
			 following new paragraph:
							
								(3)Exception for certain statesEach State that has received the minimum
				allocation of amounts pursuant to the requirement under section 2302 may, to
				the extent such State has fulfilled the requirements of paragraph (2),
				distribute any remaining amounts to areas with homeowners at risk of
				foreclosure or in foreclosure without regard to the percentage of home
				foreclosures in such
				areas.
								.
						(b)Retroactive effective dateThe amendment made by subsection (a) shall
			 take effect as if enacted on the date of enactment of the Foreclosure
			 Prevention Act of 2008 (Public Law 110–289).
					IIForeclosure Mitigation and Credit
			 Availability
				201.Servicer safe harbor for mortgage loan
			 modifications
					(a)Congressional findingsCongress finds the following:
						(1)Increasing numbers of mortgage foreclosures
			 are not only depriving many Americans of their homes, but are also
			 destabilizing property values and negatively affecting State and local
			 economies as well as the national economy.
						(2)In order to reduce the number of
			 foreclosures and to stabilize property values, local economies, and the
			 national economy, servicers must be given—
							(A)authorization to—
								(i)modify mortgage loans and engage in other
			 loss mitigation activities consistent with applicable guidelines issued by the
			 Secretary of the Treasury or his designee under the Emergency Economic
			 Stabilization Act of 2008; and
								(ii)refinance mortgage loans under the Hope for
			 Homeowners program; and
								(B)a safe harbor to enable such servicers to
			 exercise these authorities.
							(b)Safe HarborSection 129A of the Truth in Lending Act
			 (15 U.S.C. 1639a) is amended to read as follows:
						
							129.Duty of servicers of residential
				mortgages
								(a)In generalNotwithstanding any other provision of law,
				whenever a servicer of residential mortgages agrees to enter into a qualified
				loss mitigation plan with respect to 1 or more residential mortgages originated
				before the date of enactment of the Helping
				Families Save Their Homes Act of 2009, including mortgages held
				in a securitization or other investment vehicle—
									(1)to the extent that the servicer owes a duty
				to investors or other parties to maximize the net present value of such
				mortgages, the duty shall be construed to apply to all such investors and
				parties, and not to any individual party or group of parties; and
									(2)the servicer shall be deemed to have
				satisfied the duty set forth in paragraph (1) if, before December 31, 2012, the
				servicer implements a qualified loss mitigation plan that meets the following
				criteria:
										(A)Default on the payment of such mortgage has
				occurred, is imminent, or is reasonably foreseeable, as such terms are defined
				by guidelines issued by the Secretary of the Treasury or his designee under the
				Emergency Economic Stabilization Act of 2008.
										(B)The mortgagor occupies the property
				securing the mortgage as his or her principal residence.
										(C)The servicer reasonably determined,
				consistent with the guidelines issued by the Secretary of the Treasury or his
				designee, that the application of such qualified loss mitigation plan to a
				mortgage or class of mortgages will likely provide an anticipated recovery on
				the outstanding principal mortgage debt that will exceed the anticipated
				recovery through foreclosures.
										(b)No liabilityA servicer that is deemed to be acting in
				the best interests of all investors or other parties under this section shall
				not be liable to any party who is owed a duty under subsection (a)(1), and
				shall not be subject to any injunction, stay, or other equitable relief to such
				party, based solely upon the implementation by the servicer of a qualified loss
				mitigation plan.
								(c)Standard industry practiceThe qualified loss mitigation plan
				guidelines issued by the Secretary of the Treasury under the Emergency Economic
				Stabilization Act of 2008 shall constitute standard industry practice for
				purposes of all Federal and State laws.
								(d)Scope of safe harborAny person, including a trustee, issuer,
				and loan originator, shall not be liable for monetary damages or be subject to
				an injunction, stay, or other equitable relief, based solely upon the
				cooperation of such person with a servicer when such cooperation is necessary
				for the servicer to implement a qualified loss mitigation plan that meets the
				requirements of subsection (a).
								(e)ReportingEach servicer that engages in qualified
				loss mitigation plans under this section shall regularly report to the
				Secretary of the Treasury the extent, scope, and results of the servicer's
				modification activities. The Secretary of the Treasury shall prescribe
				regulations or guidance specifying the form, content, and timing of such
				reports.
								(f)DefinitionsAs used in this section—
									(1)the term qualified loss mitigation
				plan means—
										(A)a residential loan modification, workout,
				or other loss mitigation plan, including to the extent that the Secretary of
				the Treasury determines appropriate, a loan sale, real property disposition,
				trial modification, pre-foreclosure sale, and deed in lieu of foreclosure, that
				is described or authorized in guidelines issued by the Secretary of the
				Treasury or his designee under the Emergency Economic Stabilization Act of
				2008; and
										(B)a refinancing of a mortgage under the Hope
				for Homeowners program;
										(2)the term servicer means the
				person responsible for the servicing for others of residential mortgage loans
				(including of a pool of residential mortgage loans); and
									(3)the term securitization
				vehicle means a trust, special purpose entity, or other legal structure
				that is used to facilitate the issuing of securities, participation
				certificates, or similar instruments backed by or referring to a pool of assets
				that includes residential mortgages (or instruments that are related to
				residential mortgages such as credit-linked notes).
									(g)Rule of constructionNo provision of subsection (b) or (d) shall
				be construed as affecting the liability of any servicer or person as described
				in subsection (d) for actual fraud in the origination or servicing of a loan or
				in the implementation of a qualified loss mitigation plan, or for the violation
				of a State or Federal law, including laws regulating the origination of
				mortgage loans, commonly referred to as predatory lending
				laws.
								.
					202.Changes to HOPE for Homeowners
			 Program
					(a)Program changesSection 257 of the National Housing Act (12
			 U.S.C. 1715z–23) is amended—
						(1)in subsection (c)—
							(A)in the heading for paragraph (1), by
			 striking the
			 board and inserting secretary;
							(B)in paragraph (1), by striking
			 Board inserting Secretary, after consultation with the
			 Board,;
							(C)in paragraph (1)(A), by inserting
			 consistent with section 203(b) to the maximum extent possible
			 before the semicolon; and
							(D)by adding after paragraph (2) the
			 following:
								
									(3)Duties of boardThe Board shall advise the Secretary
				regarding the establishment and implementation of the HOPE for Homeowners
				Program.
									;
							(2)by striking Board each place
			 such term appears in subsections (e), (h)(1), (h)(3), (j), (l), (n), (s)(3),
			 and (v) and inserting Secretary;
						(3)in subsection (e)—
							(A)by striking paragraph (1) and inserting the
			 following:
								
									(1)Borrower certification
										(A)No intentional default or false
				informationThe mortgagor
				shall provide a certification to the Secretary that the mortgagor has not
				intentionally defaulted on the existing mortgage or mortgages or any other
				substantial debt within the last 5 years and has not knowingly, or willfully
				and with actual knowledge, furnished material information known to be false for
				the purpose of obtaining the eligible mortgage to be insured and has not been
				convicted under Federal or State law for fraud during the 10-year period ending
				upon the insurance of the mortgage under this section.
										(B)Liability for repaymentThe mortgagor shall agree in writing that
				the mortgagor shall be liable to repay to the Secretary any direct financial
				benefit achieved from the reduction of indebtedness on the existing mortgage or
				mortgages on the residence refinanced under this section derived from
				misrepresentations made by the mortgagor in the certifications and
				documentation required under this paragraph, subject to the discretion of the
				Secretary.
										(C)Current borrower debt-to-income
				ratioAs of the date of
				application for a commitment to insure or insurance under this section, the
				mortgagor shall have had, or thereafter is likely to have, due to the terms of
				the mortgage being reset, a ratio of mortgage debt to income, taking into
				consideration all existing mortgages of that mortgagor at such time, greater
				than 31 percent (or such higher amount as the Secretary determines
				appropriate).
										;
							(B)in paragraph (4)—
								(i)in subparagraph (A), by striking ,
			 subject to standards established by the Board under subparagraph (B),;
			 and
								(ii)in subparagraph (B)(i), by striking
			 shall and inserting may; and
								(C)in paragraph (7), by striking ; and
			 provided that and all that follows through new second
			 lien;
							(D)in paragraph (9)—
								(i)by striking by procuring (A) an
			 income tax return transcript of the income tax return of the mortgagor, or
			 (B) and inserting in accordance with procedures and standards
			 that the Secretary shall establish (provided that such procedures and standards
			 are consistent with section 203(b) to the maximum extent possible) which may
			 include requiring the mortgagee to procure; and
								(ii)by striking and by any other method,
			 in accordance with procedures and standards that the Board shall
			 establish;
								(E)in paragraph (10)—
								(i)by striking The mortgagor shall
			 not and inserting the following:
									
										(A)ProhibitionThe mortgagor shall
				not
										;
				and
								(ii)by adding at the end the following:
									
										(B)Duty of mortgageeThe duty of the mortgagee to ensure that
				the mortgagor is in compliance with the prohibition under subparagraph (A)
				shall be satisfied if the mortgagee makes a good faith effort to determine that
				the mortgagor has not been convicted under Federal or State law for fraud
				during the period described in subparagraph
				(A).
										;
								(F)in paragraph (11), by inserting before the
			 period at the end the following: , except that the Secretary may provide
			 exceptions to such latter requirement (relating to present ownership interest)
			 for any mortgagor who has inherited a property; and
							(G)by adding at the end:
								
									(12)Ban on millionairesThe mortgagor shall not have a net worth,
				as of the date the mortgagor first applies for a mortgage to be insured under
				the Program under this section, that exceeds
				$1,000,000.
									;
							(4)in subsection (h)(2), by striking
			 The Board shall prohibit the Secretary from paying and inserting
			 The Secretary shall not pay; and
						(5)in subsection (i)—
							(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and adjusting the margins
			 accordingly;
							(B)in the matter preceding subparagraph (A),
			 as redesignated by this paragraph, by striking For each and
			 inserting the following:
								
									(1)PremiumsFor
				each
									;
							(C)in subparagraph (A), as redesignated by
			 this paragraph, by striking equal to 3 percent and inserting
			 not more than 3 percent; and
							(D)in subparagraph (B), as redesignated by
			 this paragraph, by striking equal to 1.5 percent and inserting
			 not more than 1.5 percent;
							(E)by adding at the end the following:
								
									(2)ConsiderationsIn setting the premium under this
				subsection, the Secretary shall consider—
										(A)the financial integrity of the HOPE for
				Homeowners Program; and
										(B)the purposes of the HOPE for Homeowners
				Program described in subsection
				(b).
										;
							(6)in subsection (k)—
							(A)by striking the subsection heading and
			 inserting Exit
			 Fee;
							(B)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking such sale or refinancing and
			 inserting the mortgage being insured under this section;
			 and
							(C)in paragraph (2), by striking and
			 the mortgagor and all that follows through the end and inserting
			 may, upon any sale or disposition of the property to which the mortgage
			 relates, be entitled to up to 50 percent of appreciation, up to the appraised
			 value of the home at the time when the mortgage being refinanced under this
			 section was originally made. The Secretary may share any amounts received under
			 this paragraph with or assign the rights of any amounts due to the Secretary to
			 the holder of the existing senior mortgage on the eligible mortgage, the holder
			 of any existing subordinate mortgage on the eligible mortgage, or
			 both.;
							(7)in the heading for subsection (n), by
			 striking the
			 Board and inserting secretary;
						(8)in subsection (p), by striking Under
			 the direction of the Board, the and inserting
			 The;
						(9)in subsection (s)—
							(A)in the first sentence of paragraph (2), by
			 striking Board of Directors of and inserting Advisory
			 Board for; and
							(B)in paragraph (3)(A)(ii), by striking
			 subsection (e)(1)(B) and such other and inserting
			 such;
							(10)in subsection (v), by inserting after the
			 period at the end the following: The Secretary shall conform documents,
			 forms, and procedures for mortgages insured under this section to those in
			 place for mortgages insured under section 203(b) to the maximum extent possible
			 consistent with the requirements of this section.; and
						(11)by adding at the end the following new
			 subsections:
							
								(x)Payments to servicers and
				originatorsThe Secretary may
				establish a payment to the—
									(1)servicer of the existing senior mortgage or
				existing subordinate mortgage for every loan insured under the HOPE for
				Homeowners Program; and
									(2)originator of each new loan insured under
				the HOPE for Homeowners Program.
									(y)AuctionsThe Secretary, with the concurrence of the
				Board, shall, if feasible, establish a structure and organize procedures for an
				auction to refinance eligible mortgages on a wholesale or bulk
				basis.
								.
						(b)Reducing TARP funds To offset costs of
			 program changesParagraph (3)
			 of section 115(a) of the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5225) is amended by inserting , as such amount is reduced by
			 $1,244,000,000, after $700,000,000,000.
					(c)Technical correctionThe second section 257 of the National
			 Housing Act (Public Law 110–289; 122 Stat. 2839; 12 U.S.C. 1715z–24) is amended
			 by striking the section heading and inserting the following:
						
							258.Pilot Program for automated process for
				borrowers without sufficient credit
				history
							.
					203.Requirements for FHA-approved
			 mortgagees
					(a)Mortgagee review board
						(1)In generalSection 202(c)(2) of the National Housing
			 Act (12 U.S.C. 1708(c)) is amended—
							(A)in subparagraph (E), by inserting
			 and after the semicolon;
							(B)in subparagraph (F), by striking ;
			 and and inserting or their designees.; and
							(C)by striking subparagraph (G).
							(2)Prohibition against limitations on
			 mortgagee review board's power to take action against mortgageesSection 202(c) of the National Housing Act
			 (12 U.S.C. 1708(c)) is amended by adding at the end the following new
			 paragraph:
							
								(9)Prohibition against limitations on
				mortgagee review board's power to take action against mortgageesNo State or local law, and no Federal law
				(except a Federal law enacted expressly in limitation of this subsection after
				the effective date of this sentence), shall preclude or limit the exercise by
				the Board of its power to take any action authorized under paragraphs (3) and
				(6) of this subsection against any
				mortgagee.
								.
						(b)Limitations on participation and mortgagee
			 approval and use of nameSection 202 of the National Housing Act (12
			 U.S.C. 1708) is amended—
						(1)by redesignating subsections (d), (e), and
			 (f) as subsections (e), (f), and (g), respectively;
						(2)by inserting after subsection (c) the
			 following new subsection:
							
								(d)Limitations on participation in origination
				and mortgagee approval
									(1)RequirementAny person or entity that is not approved
				by the Secretary to serve as a mortgagee, as such term is defined in subsection
				(c)(7), shall not participate in the origination of an FHA-insured loan except
				as authorized by the Secretary.
									(2)Eligibility for approvalIn order to be eligible for approval by the
				Secretary, an applicant mortgagee shall not be, and shall not have any officer,
				partner, director, principal, manager, supervisor, loan processor, loan
				underwriter, or loan originator of the applicant mortgagee who is—
										(A)currently suspended, debarred, under a
				limited denial of participation (LDP), or otherwise restricted under part 25 of
				title 24 of the Code of Federal Regulations, 2 Code of Federal Regulations,
				part 180 as implemented by part 2424, or any successor regulations to such
				parts, or under similar provisions of any other Federal agency;
										(B)under indictment for, or has been convicted
				of, an offense that reflects adversely upon the applicant’s integrity,
				competence or fitness to meet the responsibilities of an approved
				mortgagee;
										(C)subject to unresolved findings contained in
				a Department of Housing and Urban Development or other governmental audit,
				investigation, or review;
										(D)engaged in business practices that do not
				conform to generally accepted practices of prudent mortgagees or that
				demonstrate irresponsibility;
										(E)convicted of, or who has pled guilty or
				nolo contendre to, a felony related to participation in the real estate or
				mortgage loan industry—
											(i)during the 7-year period preceding the date
				of the application for licensing and registration; or
											(ii)at any time preceding such date of
				application, if such felony involved an act of fraud, dishonesty, or a breach
				of trust, or money laundering;
											(F)in violation of provisions of the S.A.F.E.
				Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) or any applicable
				provision of State law; or
										(G)in violation of any other requirement as
				established by the Secretary.
										(3)Rulemaking and implementationThe Secretary shall conduct a rulemaking to
				carry out this subsection. The Secretary shall implement this subsection not
				later than the expiration of the 60-day period beginning upon the date of the
				enactment of this subsection by notice, mortgagee letter, or interim final
				regulations, which shall take effect upon
				issuance.
									;
				and
						(3)by adding at the end the following new
			 subsection:
							
								(h)Use of nameThe Secretary shall, by regulation, require
				each mortgagee approved by the Secretary for participation in the FHA mortgage
				insurance programs of the Secretary—
									(1)to use the business name of the mortgagee
				that is registered with the Secretary in connection with such approval in all
				advertisements and promotional materials, as such terms are defined by the
				Secretary, relating to the business of such mortgagee in such mortgage
				insurance programs; and
									(2)to maintain copies of all such
				advertisements and promotional materials, in such form and for such period as
				the Secretary
				requires.
									.
						(c)Payment for loss mitigationSection 204(a)(2) of the National Housing
			 Act (12 U.S.C. 1710(a)(2)) is amended—
						(1)by inserting or faces imminent
			 default, as defined by the Secretary after
			 default;
						(2)by inserting support for borrower
			 housing counseling, partial claims, borrower incentives, preforeclosure
			 sale, after loan modification,; and
						(3)by striking 204(a)(1)(A) and
			 inserting subsection (a)(1)(A) or section 230(c).
						(d)Payment of FHA mortgage insurance
			 benefits
						(1)Additional loss mitigation
			 actionsSection 230(a) of the
			 National Housing Act (12 U.S.C. 1715u(a)) is amended—
							(A)by inserting or imminent default, as
			 defined by the Secretary after default;
							(B)by striking loss and
			 inserting loan;
							(C)by inserting preforeclosure sale,
			 support for borrower housing counseling, subordinate lien resolution, borrower
			 incentives, after loan modification,;
							(D)by inserting as required,
			 after deeds in lieu of foreclosure,; and
							(E)by inserting or section
			 230(c), before as provided.
							(2)Amendment to partial claim
			 authoritySection 230(b) of
			 the National Housing Act (12 U.S.C. 1715u(b)) is amended to read as
			 follows:
							
								(b)Payment of partial claim
									(1)Establishment of programThe Secretary may establish a program for
				payment of a partial claim to a mortgagee that agrees to apply the claim amount
				to payment of a mortgage on a 1- to 4-family residence that is in default or
				faces imminent default, as defined by the Secretary.
									(2)Payments and exceptionsAny payment of a partial claim under the
				program established in paragraph (1) to a mortgagee shall be made in the sole
				discretion of the Secretary and on terms and conditions acceptable to the
				Secretary, except that—
										(A)the amount of the payment shall be in an
				amount determined by the Secretary, not to exceed an amount equivalent to 30
				percent of the unpaid principal balance of the mortgage and any costs that are
				approved by the Secretary;
										(B)the amount of the partial claim payment
				shall first be applied to any arrearage on the mortgage, and may also be
				applied to achieve principal reduction;
										(C)the mortgagor shall agree to repay the
				amount of the insurance claim to the Secretary upon terms and conditions
				acceptable to the Secretary;
										(D)the Secretary may permit compensation to
				the mortgagee for lost income on monthly payments, due to a reduction in the
				interest rate charged on the mortgage;
										(E)expenses related to the partial claim or
				modification may not be charged to the borrower;
										(F)loans may be modified to extend the term of
				the mortgage to a maximum of 40 years from the date of the modification;
				and
										(G)the Secretary may permit incentive payments
				to the mortgagee, on the borrower’s behalf, based on successful performance of
				a modified mortgage, which shall be used to reduce the amount of principal
				indebtedness.
										(3)Payments in connection with certain
				activitiesThe Secretary may
				pay the mortgagee, from the appropriate insurance fund, in connection with any
				activities that the mortgagee is required to undertake concerning repayment by
				the mortgagor of the amount owed to the
				Secretary.
									.
						(3)AssignmentSection 230(c) of the National Housing Act
			 (12 U.S.C. 1715u(c)) is amended—
							(A)by inserting (1) after
			 (c);
							(B)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
							(C)in paragraph (1)(B) (as so
			 redesignated)—
								(i)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively;
								(ii)in the matter preceding clause (i) (as so
			 redesignated), by striking under a program under this subsection
			 and inserting under this paragraph; and
								(iii)in clause (i) (as so redesignated), by
			 inserting or facing imminent default, as defined by the
			 Secretary after default;
								(D)in paragraph (1)(C) (as so redesignated),
			 by striking under a program under this subsection and inserting
			 under this paragraph; and
							(E)by adding at the end the following:
								
									(2)Assignment and loan modification
										(A)AuthorityThe Secretary may encourage loan
				modifications for eligible delinquent mortgages or mortgages facing imminent
				default, as defined by the Secretary, through the payment of insurance benefits
				and assignment of the mortgage to the Secretary and the subsequent modification
				of the terms of the mortgage according to a loan modification approved by the
				mortgagee.
										(B)Payment of benefits and
				assignmentIn carrying out
				this paragraph, the Secretary may pay insurance benefits for a mortgage, in the
				amount determined in accordance with section 204(a)(5), without reduction for
				any amounts modified, but only upon the assignment, transfer, and delivery to
				the Secretary of all rights, interest, claims, evidence, and records with
				respect to the mortgage specified in clauses (i) through (iv) of section
				204(a)(1)(A).
										(C)DispositionAfter modification of a mortgage pursuant
				to this paragraph, the Secretary may provide insurance under this title for the
				mortgage. The Secretary may subsequently—
											(i)re-assign the mortgage to the mortgagee
				under terms and conditions as are agreed to by the mortgagee and the
				Secretary;
											(ii)act as a Government National Mortgage
				Association issuer, or contract with an entity for such purpose, in order to
				pool the mortgage into a Government National Mortgage Association security;
				or
											(iii)re-sell the mortgage in accordance with any
				program that has been established for purchase by the Federal Government of
				mortgages insured under this title, and the Secretary may coordinate standards
				for interest rate reductions available for loan modification with interest
				rates established for such purchase.
											(D)Loan
				servicingIn carrying out
				this paragraph, the Secretary may require the existing servicer of a mortgage
				assigned to the Secretary to continue servicing the mortgage as an agent of the
				Secretary during the period that the Secretary acquires and holds the mortgage
				for the purpose of modifying the terms of the mortgage, provided that the
				Secretary compensates the existing servicer appropriately, as such compensation
				is determined by the Secretary consistent, to the maximum extent possible, with
				section 203(b). If the mortgage is resold pursuant to subparagraph (C)(iii),
				the Secretary may provide for the existing servicer to continue to service the
				mortgage or may engage another entity to service the
				mortgage.
										.
							(4)ImplementationThe Secretary of Housing and Urban
			 Development may implement the amendments made by this subsection through notice
			 or mortgagee letter.
						(e)Change of statusThe National Housing Act is amended by
			 striking section 532 (12 U.S.C. 1735f–10) and inserting the following new
			 section:
						
							532.Change of mortgagee status
								(a)NotificationUpon the occurrence of any action described
				in subsection (b), an approved mortgagee shall immediately submit to the
				Secretary, in writing, notification of such occurrence.
								(b)ActionsThe actions described in this subsection
				are as follows:
									(1)The debarment, suspension or a Limited
				Denial of Participation (LDP), or application of other sanctions, other
				exclusions, fines, or penalties applied to the mortgagee or to any officer,
				partner, director, principal, manager, supervisor, loan processor, loan
				underwriter, or loan originator of the mortgagee pursuant to applicable
				provisions of State or Federal law.
									(2)The revocation of a State-issued mortgage
				loan originator license issued pursuant to the S.A.F.E. Mortgage Licensing Act
				of 2008 (12 U.S.C. 5101 et seq.) or any other similar declaration of
				ineligibility pursuant to State
				law.
									.
					(f)Civil money penaltiesSection 536 of the National Housing Act (12
			 U.S.C. 1735f–14) is amended—
						(1)in subsection (b)—
							(A)in paragraph (1)—
								(i)in the matter preceding subparagraph (A),
			 by inserting or any of its owners, officers, or directors after
			 mortgagee or lender;
								(ii)in subparagraph (H), by striking
			 title I and all that follows through under this
			 Act. and inserting “title I or II of this Act, or any implementing
			 regulation, handbook, or mortgagee letter that is issued under this Act.”;
			 and
								(iii)by inserting after subparagraph (J) the
			 following:
									
										(K)Violation of section 202(d) of this Act (12
				U.S.C. 1708(d)).
										(L)Use of Federal Housing
				Administration, Department of Housing and Urban
				Development, Government National Mortgage Association,
				Ginnie Mae, the acronyms HUD, FHA,
				or GNMA, or any official seal or logo of the Department of
				Housing and Urban Development, except as authorized by the
				Secretary.
										;
				
								(B)in paragraph (2)—
								(i)in subparagraph (B), by striking
			 or at the end;
								(ii)in subparagraph (C), by striking the period
			 at the end and inserting ; or; and
								(iii)by adding at the end the following new
			 subparagraph:
									
										(D)causing or participating in any of the
				violations set forth in paragraph (1) of this
				subsection.
										;
				and
								(C)by amending paragraph (3) to read as
			 follows:
								
									(3)Prohibition against misleading use of
				Federal entity designationThe Secretary may impose a civil money
				penalty, as adjusted from time to time, under subsection (a) for any use of
				Federal Housing Administration, Department of Housing and
				Urban Development, Government National Mortgage
				Association, Ginnie Mae, the acronyms
				HUD, FHA, or GNMA, or any official
				seal or logo of the Department of Housing and Urban Development, by any person,
				party, company, firm, partnership, or business, including sellers of real
				estate, closing agents, title companies, real estate agents, mortgage brokers,
				appraisers, loan correspondents, and dealers, except as authorized by the
				Secretary.
									;
				and
							(2)in subsection (g), by striking The
			 term and all that follows through the end of the sentence and inserting
			 For purposes of this section, a person acts knowingly when a person has
			 actual knowledge of acts or should have known of the acts..
						(g)Expanded review of FHA mortgagee applicants
			 and newly approved mortgageesNot later than the expiration of the
			 3-month period beginning upon the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development shall—
						(1)expand the existing process for reviewing
			 new applicants for approval for participation in the mortgage insurance
			 programs of the Secretary for mortgages on 1- to 4-family residences for the
			 purpose of identifying applicants who represent a high risk to the Mutual
			 Mortgage Insurance Fund; and
						(2)implement procedures that, for mortgagees
			 approved during the 12-month period ending upon such date of enactment—
							(A)expand the number of mortgages originated
			 by such mortgagees that are reviewed for compliance with applicable laws,
			 regulations, and policies; and
							(B)include a process for random reviews of
			 such mortgagees and a process for reviews that is based on volume of mortgages
			 originated by such mortgagees.
							204.Enhancement of liquidity and stability of
			 insured depository institutions to ensure availability of credit and reduction
			 of foreclosures
					(a)Temporary increase in deposit insurance
			 extendedSection 136 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5241) is
			 amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking
			 December 31, 2009 and inserting December 31,
			 2013;
							(B)by striking paragraph (2);
							(C)by redesignating paragraph (3) as paragraph
			 (2); and
							(D)in paragraph (2), as so redesignated, by
			 striking December 31, 2009 and inserting December 31,
			 2013; and
							(2)in subsection (b)—
							(A)in paragraph (1), by striking
			 December 31, 2009 and inserting December 31,
			 2013;
							(B)by striking paragraph (2);
							(C)by redesignating paragraph (3) as paragraph
			 (2); and
							(D)in paragraph (2), as so redesignated, by
			 striking December 31, 2009 and inserting December 31,
			 2013; and
							(b)Extension of restoration plan
			 periodSection 7(b)(3)(E)(ii)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1817(b)(3)(E)(ii)) is amended
			 by striking 5-year period and inserting 8-year
			 period.
					(c)FDIC and NCUA borrowing authority
						(1)FDICSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended—
							(A)by striking $30,000,000,000
			 and inserting $100,000,000,000;
							(B)by striking The Corporation is
			 authorized and inserting the following:
								
									(1)In generalThe Corporation is
				authorized
									;
				
							(C)by striking There are hereby
			 and inserting the following:
								
									(2)FundingThere are
				hereby
									;
				and
							(D)by adding at the end the following:
								
									(3)Temporary increases authorized
										(A)Recommendations for increaseDuring the period beginning on the date of
				enactment of this paragraph and ending on December 31, 2010, if, upon the
				written recommendation of the Board of Directors (upon a vote of not less than
				two-thirds of the members of the Board of Directors) and the Board of Governors
				of the Federal Reserve System (upon a vote of not less than two-thirds of the
				members of such Board), the Secretary of the Treasury (in consultation with the
				President) determines that additional amounts above the $100,000,000,000 amount
				specified in paragraph (1) are necessary, such amount shall be increased to the
				amount so determined to be necessary, not to exceed $500,000,000,000.
										(B)Report requiredIf the borrowing authority of the
				Corporation is increased above $100,000,000,000 pursuant to subparagraph (A),
				the Corporation shall promptly submit a report to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives describing the reasons and need for
				the additional borrowing authority and its intended uses.
										(C)Restriction on usageThe Corporation may not borrow pursuant to
				subparagraph (A) to fund obligations of the Corporation incurred as a part of a
				program established by the Secretary of the Treasury pursuant to the Emergency
				Economic Stabilization Act of 2008 to purchase or guarantee
				assets.
										.
							(2)NCUASection 203(d)(1) of the Federal Credit
			 Union Act (12 U.S.C. 1783(d)(1)) is amended to read as follows:
							
								(1)If, in the judgment of the Board, a loan to
				the insurance fund, or to the stabilization fund described in section 217 of
				this title, is required at any time for purposes of this subchapter, the
				Secretary of the Treasury shall make the loan, but loans under this paragraph
				shall not exceed in the aggregate $6,000,000,000 outstanding at any one time.
				Except as otherwise provided in this subsection, section 217, and in subsection
				(e) of this section, each loan under this paragraph shall be made on such terms
				as may be fixed by agreement between the Board and the Secretary of the
				Treasury.
								.
						(3)Temporary increases of borrowing authority
			 for NCUASection 203(d) of
			 the Federal Credit Union Act (12 U.S.C. 1783(d)) is amended by adding at the
			 end the following:
							
								(4)Temporary increases authorized
									(A)Recommendations for increaseDuring the period beginning on the date of
				enactment of this paragraph and ending on December 31, 2010, if, upon the
				written recommendation of the Board (upon a vote of not less than two-thirds of
				the members of the Board) and the Board of Governors of the Federal Reserve
				System (upon a vote of not less than two-thirds of the members of such Board),
				the Secretary of the Treasury (in consultation with the President) determines
				that additional amounts above the $6,000,000,000 amount specified in paragraph
				(1) are necessary, such amount shall be increased to the amount so determined
				to be necessary, not to exceed $30,000,000,000.
									(B)Report requiredIf the borrowing authority of the Board is
				increased above $6,000,000,000 pursuant to subparagraph (A), the Board shall
				promptly submit a report to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives describing the reasons and need for the additional borrowing
				authority and its intended
				uses.
									.
						(d)Expanding systemic risk special
			 assessmentsSection
			 13(c)(4)(G)(ii) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(c)(4)(G)(ii)) is amended to read as follows:
						
							(ii)Repayment of loss
								(I)In generalThe Corporation shall recover the loss to
				the Deposit Insurance Fund arising from any action taken or assistance provided
				with respect to an insured depository institution under clause (i) from 1 or
				more special assessments on insured depository institutions, depository
				institution holding companies (with the concurrence of the Secretary of the
				Treasury with respect to holding companies), or both, as the Corporation
				determines to be appropriate.
								(II)Treatment of depository institution holding
				companiesFor purposes of
				this clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
								(III)RegulationsThe Corporation shall prescribe such
				regulations as it deems necessary to implement this clause. In prescribing such
				regulations, defining terms, and setting the appropriate assessment rate or
				rates, the Corporation shall establish rates sufficient to cover the losses
				incurred as a result of the actions of the Corporation under clause (i) and
				shall consider: the types of entities that benefit from any action taken or
				assistance provided under this subparagraph; economic conditions, the effects
				on the industry, and such other factors as the Corporation deems appropriate
				and relevant to the action taken or the assistance provided. Any funds so
				collected that exceed actual losses shall be placed in the Deposit Insurance
				Fund.
								.
					(e)Establishment of a national credit union
			 share insurance fund restoration plan periodSection 202(c)(2) of the Federal Credit
			 Union Act (12 U.S.C. 1782(c)(2)) is amended by adding at the end the following
			 new subparagraph:
						
							(D)Fund restoration plans
								(i)In generalWhenever—
									(I)the Board projects that the equity ratio of
				the Fund will, within 6 months of such determination, fall below the minimum
				amount specified in subparagraph (C); or
									(II)the equity ratio of the Fund actually falls
				below the minimum amount specified in subparagraph (C) without any
				determination under sub-clause (I) having been made,
									the Board shall establish and implement
				a restoration plan within 90 days that meets the requirements of clause (ii)
				and such other conditions as the Board determines to be appropriate.(ii)Requirements of restoration
				planA restoration plan meets
				the requirements of this clause if the plan provides that the equity ratio of
				the Fund will meet or exceed the minimum amount specified in subparagraph (C)
				before the end of the 8-year period beginning upon the implementation of the
				plan (or such longer period as the Board may determine to be necessary due to
				extraordinary circumstances).
								(iii)TransparencyNot more than 30 days after the Board
				establishes and implements a restoration plan under clause (i), the Board shall
				publish in the Federal Register a detailed analysis of the factors considered
				and the basis for the actions taken with regard to the
				plan.
								.
					(f)Temporary Corporate Credit Union
			 Stabilization Fund
						(1)Establishment of stabilization
			 fundTitle II of the Federal
			 Credit Union Act (12 U.S.C. 1781 et seq.) is amended by adding at the end the
			 following new section:
							
								217.Temporary Corporate Credit Union
				Stabilization Fund
									(a)Establishment of stabilization
				fundThere is hereby created
				in the Treasury of the United States a fund to be known as the Temporary
				Corporate Credit Union Stabilization Fund. The Board will administer
				the Stabilization Fund as prescribed by section 209.
									(b)Expenditures from stabilization
				fundMoney in the
				Stabilization Fund shall be available upon requisition by the Board, without
				fiscal year limitation, for making payments for the purposes described in
				section 203(a), subject to the following additional limitations:
										(1)All payments other than administrative
				payments shall be connected to the conservatorship, liquidation, or threatened
				conservatorship or liquidation, of a corporate credit union.
										(2)Prior to authorizing each payment the Board
				shall—
											(A)certify that, absent the existence of the
				Stabilization Fund, the Board would have made the identical payment out of the
				National Credit Union Share Insurance Fund (Insurance Fund); and
											(B)report each such certification to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives.
											(c)Authority To borrow
										(1)In generalThe Stabilization Fund is authorized to
				borrow from the Secretary of the Treasury from time-to-time as deemed necessary
				by the Board. The maximum outstanding amount of all borrowings from the
				Treasury by the Stabilization Fund and the National Credit Union Share
				Insurance Fund, combined, is limited to the amount provided for in section
				203(d)(1), including any authorized increases in that amount.
										(2)Repayment of advances
											(A)In generalThe advances made under this section shall
				be repaid by the Stabilization Fund, and interest on such advance shall be
				paid, to the General fund of the Treasury.
											(B)Variable rate of interestThe Secretary of the Treasury shall make
				the first rate determination at the time of the first advance under this
				section and shall reset the rate again for all advances on each anniversary of
				the first advance. The interest rate shall be equal to the average market yield
				on outstanding marketable obligations of the United States with remaining
				periods to maturity equal to 12 months.
											(3)Repayment scheduleThe Stabilization Fund shall repay the
				advances on a first-in, first-out basis, with interest on the amount repaid, at
				times and dates determined by the Board at its discretion. All advances shall
				be repaid not later than the date of the seventh anniversary of the first
				advance to the Stabilization Fund, unless the Board extends this final
				repayment date. The Board shall obtain the concurrence of the Secretary of the
				Treasury on any proposed extension, including the terms and conditions of the
				extended repayment.
										(d)Assessment To repay advancesAt least 90 days prior to each repayment
				described in subsection (c)(3), the Board shall set the amount of the upcoming
				repayment and determine if the Stabilization Fund will have sufficient funds to
				make the repayment. If the Stabilization Fund might not have sufficient funds
				to make the repayment, the Board shall assess each federally insured credit
				union a special premium due and payable within 60 days in an aggregate amount
				calculated to ensure the Stabilization Fund is able to make the repayment. The
				premium charge for each credit union shall be stated as a percentage of its
				insured shares as represented on the credit union’s previous call report. The
				percentage shall be identical for each credit union. Any credit union that
				fails to make timely payment of the special premium is subject to the
				procedures and penalties described under subsections (d), (e), and (f) of
				section 202.
									(e)Distributions from insurance
				fundAt the end of any
				calendar year in which the Stabilization Fund has an outstanding advance from
				the Treasury, the Insurance Fund is prohibited from making the distribution to
				insured credit unions described in section 202(c)(3). In lieu of the
				distribution described in that section, the Insurance Fund shall make a
				distribution to the Stabilization Fund of the maximum amount possible that does
				not reduce the Insurance Fund’s equity ratio below the normal operating level
				and does not reduce the Insurance Fund’s available assets ratio below 1.0
				percent.
									(f)Investment of Stabilization Fund
				assetsThe Board may request
				the Secretary of the Treasury to invest such portion of the Stabilization Fund
				as is not, in the Board's judgment, required to meet the current needs of the
				Stabilization Fund. Such investments shall be made by the Secretary of the
				Treasury in public debt securities, with maturities suitable to the needs of
				the Stabilization Fund, as determined by the Board, and bearing interest at a
				rate determined by the Secretary of the Treasury, taking into consideration
				current market yields on outstanding marketable obligations of the United
				States of comparable maturity.
									(g)ReportsThe Board shall submit an annual report to
				Congress on the financial condition and the results of the operation of the
				Stabilization Fund. The report is due to Congress within 30 days after each
				anniversary of the first advance made under subsection (c)(1). Because the Fund
				will use advances from the Treasury to meet corporate stabilization costs with
				full repayment of borrowings to Treasury at the Board’s discretion not due
				until 7 years from the initial advance, to the extent operating expenses of the
				Fund exceed income, the financial condition of the Fund may reflect a deficit.
				With planned and required future repayments, the Board shall resolve all
				deficits prior to termination of the Fund.
									(h)Closing of stabilization fundWithin 90 days following the seventh
				anniversary of the initial Stabilization Fund advance, or earlier at the
				Board’s discretion, the Board shall distribute any funds, property, or other
				assets remaining in the Stabilization Fund to the Insurance Fund and shall
				close the Stabilization Fund. If the Board extends the final repayment date as
				permitted under subsection (c)(3), the mandatory date for closing the
				Stabilization Fund shall be extended by the same number of
				days.
									.
						(2)Conforming amendmentSection 202(c)(3)(A) of the Federal Credit
			 Union Act (12 U.S.C. 1782(c)(3)(A)) is amended by inserting , subject to
			 the requirements of section 217(e), after The Board
			 shall.
						205.Application of GSE conforming loan limit to
			 mortgages assisted with TARP fundsIn making any assistance available to
			 prevent and mitigate foreclosures on residential properties, including any
			 assistance for mortgage modifications, using any amounts made available to the
			 Secretary of the Treasury under title I of the Emergency Economic Stabilization
			 Act of 2008, the Secretary shall provide that the limitation on the maximum
			 original principal obligation of a mortgage that may be modified, refinanced,
			 made, guaranteed, insured, or otherwise assisted, using such amounts shall not
			 be less than the dollar amount limitation on the maximum original principal
			 obligation of a mortgage that may be purchased by the Federal Home Loan
			 Mortgage Corporation that is in effect, at the time that the mortgage is
			 modified, refinanced, made, guaranteed, insured, or otherwise assisted using
			 such amounts, for the area in which the property involved in the transaction is
			 located.
				206.Mortgages on certain homes on leased
			 landSection 255(b)(4) of the
			 National Housing Act (12 U.S.C. 1715z–20(b)(4)) is amended by striking
			 subparagraph (B) and inserting:
					
						(B)under a lease that has a term that ends no
				earlier than the minimum number of years, as specified by the Secretary, beyond
				the actuarial life expectancy of the mortgagor or comortgagor, whichever is the
				later
				date.
						.
				207.Sense of Congress regarding mortgage
			 revenue bond purchasesIt is
			 the sense of the Congress that the Secretary of the Treasury should use amounts
			 made available in this Act to purchase mortgage revenue bonds for single-family
			 housing issued through State housing finance agencies and through units of
			 local government and agencies thereof.
				IIIMortgage Fraud Task Force
				301.Sense of Congress on establishment of a
			 Nationwide Mortgage Fraud Task Force
					(a)In generalIt is the sense of the Congress that the
			 Department of Justice establish a Nationwide Mortgage Fraud Task Force
			 (hereinafter referred to in this section as the Task Force) to
			 address mortgage fraud in the United States.
					(b)SupportIf the Department of Justice establishes
			 the Task Force referred to in subsection (a), it is the sense of the Congress
			 that the Attorney General should provide the Task Force with the appropriate
			 staff, administrative support, and other resources necessary to carry out the
			 duties of the Task Force.
					(c)Mandatory functionsIf the Department of Justice establishes
			 the Task Force referred to in subsection (a), it is the sense of the Congress
			 that the Attorney General should—
						(1)establish coordinating entities, and
			 solicit the voluntary participation of Federal, State, and local law
			 enforcement and prosecutorial agencies in such entities, to organize
			 initiatives to address mortgage fraud, including initiatives to enforce State
			 mortgage fraud laws and other related Federal and State laws;
						(2)provide training to Federal, State, and
			 local law enforcement and prosecutorial agencies with respect to mortgage
			 fraud, including related Federal and State laws;
						(3)collect and disseminate data with respect
			 to mortgage fraud, including Federal, State, and local data relating to
			 mortgage fraud investigations and prosecutions; and
						(4)perform other functions determined by the
			 Attorney General to enhance the detection of, prevention of, and response to
			 mortgage fraud in the United States.
						(d)Optional functionsIf the Department of Justice establishes
			 the Task Force referred to in subsection (a), it is the sense of the Congress
			 that the Task Force should—
						(1)initiate and coordinate Federal mortgage
			 fraud investigations and, through the coordinating entities described under
			 subsection (c), State and local mortgage fraud investigations;
						(2)establish a toll-free hotline for—
							(A)reporting mortgage fraud;
							(B)providing the public with access to
			 information and resources with respect to mortgage fraud; and
							(C)directing reports of mortgage fraud to the
			 appropriate Federal, State, and local law enforcement and prosecutorial agency,
			 including to the appropriate branch of the Task Force established under
			 subsection (d);
							(3)create a database with respect to
			 suspensions and revocations of mortgage industry licenses and certifications to
			 facilitate the sharing of such information by States;
						(4)make recommendations with respect to the
			 need for and resources available to provide the equipment and training
			 necessary for the Task Force to combat mortgage fraud; and
						(5)propose legislation to Federal, State, and
			 local legislative bodies with respect to the elimination and prevention of
			 mortgage fraud, including measures to address mortgage loan procedures and
			 property appraiser practices that provide opportunities for mortgage
			 fraud.
						IVForeclosure moratorium provisions
				401.Sense of the Congress on
			 foreclosures
					(a)In generalIt is the sense of the Congress that
			 mortgage holders, institutions, and mortgage servicers should not initiate a
			 foreclosure proceeding or a foreclosure sale on any homeowner until the
			 foreclosure mitigation provisions, like the Hope for Homeowners program, as
			 required under title II, and the President’s Homeowner Affordability and
			 Stability Plan have been implemented and determined to be operational
			 by the Secretary of Housing and Urban Development and the Secretary of the
			 Treasury.
					(b)Scope of moratoriumThe foreclosure moratorium referred to in
			 subsection (a) should apply only for first mortgages secured by the owner’s
			 principal dwelling.
					(c)FHA-regulated loan modification
			 agreementsIf a mortgage
			 holder, institution, or mortgage servicer to which subsection (a) applies
			 reaches a loan modification agreement with a homeowner under the auspices of
			 the Federal Housing Administration before any plan referred to in such
			 subsection takes effect, subsection (a) shall cease to apply to such
			 institution as of the effective date of the loan modification agreement.
					(d)Duty of consumer To maintain
			 propertyAny homeowner for
			 whose benefit any foreclosure proceeding or sale is barred under subsection (a)
			 from being instituted, continued, or consummated with respect to any homeowner
			 mortgage should not, with respect to any property securing such mortgage,
			 destroy, damage, or impair such property, allow the property to deteriorate, or
			 commit waste on the property.
					(e)Duty of consumer To respond to reasonable
			 inquiriesAny homeowner for
			 whose benefit any foreclosure proceeding or sale is barred under subsection (a)
			 from being instituted, continued, or consummated with respect to any homeowner
			 mortgage should respond to reasonable inquiries from a creditor or servicer
			 during the period during which such foreclosure proceeding or sale is
			 barred.
					402.Public-Private Investment Program;
			 Additional Appropriations for the Special Inspector General for the Troubled
			 Asset Relief Program
					(a)Short titleThis section may be cited as the
			 Public-Private Investment Program Improvement and Oversight Act of
			 2009.
					(b)Public-Private Investment Program
						(1)In generalAny program established by the Federal
			 Government to create a public-private investment fund shall—
							(A)in consultation with the Special Inspector
			 General of the Trouble Asset Relief Program (in this section referred to as the
			 Special Inspector General), impose strict conflict of interest
			 rules on managers of public-private investment funds to ensure that securities
			 bought by the funds are purchased in arms-length transactions, that fiduciary
			 duties to public and private investors in the fund are not violated, and that
			 there is full disclosure of relevant facts and financial interests (which
			 conflict of interest rules shall be implemented by the manager of a
			 public-private investment fund prior to such fund receiving Federal Government
			 financing);
							(B)require each public-private investment fund
			 to make a quarterly report to the Secretary of the Treasury (in this section
			 referred to as the Secretary) that discloses the 10 largest
			 positions of such fund (which reports shall be publicly disclosed at such time
			 as the Secretary of the Treasury determines that such disclosure will not harm
			 the ongoing business operations of the fund);
							(C)allow the Special Inspector General access
			 to all books and records of a public-private investment fund, including all
			 records of financial transactions in machine readable form, and the
			 confidentiality of all such information shall be maintained by the Special
			 Inspector General;
							(D)require each manager of a public-private
			 investment fund to retain all books, documents, and records relating to such
			 public-private investment fund, including electronic messages;
							(E)require each manager of a public-private
			 investment fund to acknowledge, in writing, a fiduciary duty to both the public
			 and private investors in such fund;
							(F)require each manager of a public-private
			 investment fund to develop a robust ethics policy that includes methods to
			 ensure compliance with such policy;
							(G)require strict investor screening
			 procedures for public-private investment funds; and
							(H)require each manager of a public-private
			 fund to identify for the Secretary, on a periodic basis, each investor that,
			 individually or together with affiliates, directly or indirectly, holds equity
			 interests equal to at least 10 percent of the equity interest of the fund
			 including if such interests are held in a vehicle formed for the purpose of
			 directly or indirectly investing in the fund.
							(2)Interaction between public-private
			 investment funds and the Term-asset Backed Securities Loan
			 FacilityThe Secretary shall
			 consult with the Special Inspector General and shall issue regulations
			 governing the interaction of the Public-Private Investment Program, the
			 Term-Asset Backed Securities Loan Facility, and other similar public-private
			 investment programs. Such regulations shall address concerns regarding the
			 potential for excessive leverage that could result from interactions between
			 such programs.
						(3)ReportNot later than 60 days after the date of
			 the establishment of a program described in paragraph (1), the Special
			 Inspector General shall submit a report to Congress on the implementation of
			 this section.
						(c)Additional Appropriations for the Special
			 Inspector General
						(1)In generalOf amounts made available under section
			 115(a) of the Emergency Economic Stabilization Act of 2008 (Public Law
			 110–343), $15,000,000 shall be made available to the Special Inspector General,
			 which shall be in addition to amounts otherwise made available to the Special
			 Inspector General.
						(2)PrioritiesIn utilizing funds made available under
			 this section, the Special Inspector General shall prioritize the performance of
			 audits or investigations of recipients of non-recourse Federal loans made under
			 any program that is funded in whole or in part by funds appropriated under the
			 Emergency Economic Stabilization Act of 2008, to the extent that such priority
			 is consistent with other aspects of the mission of the Special Inspector
			 General. Such audits or investigations shall determine the existence of any
			 collusion between the loan recipient and the seller or originator of the asset
			 used as loan collateral, or any other conflict of interest that may have led
			 the loan recipient to deliberately overstate the value of the asset used as
			 loan collateral.
						(d)Rule of ConstructionNotwithstanding any other provision of law,
			 nothing in this section shall be construed to apply to any activity of the
			 Federal Deposit Insurance Corporation in connection with insured depository
			 institutions, as described in section 13(c)(2)(B) of the Federal Deposit
			 Insurance Act.
					(e)DefinitionIn this section, the term
			 public-private investment fund means a financial vehicle that
			 is—
						(1)established by the Federal Government to
			 purchase pools of loans, securities, or assets from a financial institution
			 described in section 101(a)(1) of the Emergency Economic Stabilization Act of
			 2008 (12 U.S.C. 5211(a)(1)); and
						(2)funded by a combination of cash or equity
			 from private investors and funds provided by the Secretary of the Treasury or
			 funds appropriated under the Emergency Economic Stabilization Act of
			 2008.
						(f)Offset of costs of program
			 changesNotwithstanding the
			 amendment made by section 202(b) of this Act, paragraph (3) of section 115(a)
			 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended
			 by inserting , as such amount is reduced by $1,259,000,000,
			 after $700,000,000,000.
					(g)RegulationsThe Secretary of the Treasury may prescribe
			 such regulations or other guidance as may be necessary or appropriate to define
			 terms or carry out the authorities or purposes of this section.
					403.Removal of requirement to liquidate
			 warrants under the TARPSection 111(g) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221(g)) is amended by striking
			 shall liquidate warrants associated with such assistance at the current
			 market price and inserting , at the market price, may liquidate
			 warrants associated with such assistance.
				404.Notification of sale or transfer of
			 mortgage loans
					(a)In generalSection 131 of the Truth in Lending Act (15
			 U.S.C. 1641) is amended by adding at the end the following:
						
							(g)Notice of new creditor
								(1)In generalIn addition to other disclosures required
				by this title, not later than 30 days after the date on which a mortgage loan
				is sold or otherwise transferred or assigned to a third party, the creditor
				that is the new owner or assignee of the debt shall notify the borrower in
				writing of such transfer, including—
									(A)the identity, address, telephone number of
				the new creditor;
									(B)the date of transfer;
									(C)how to reach an agent or party having
				authority to act on behalf of the new creditor;
									(D)the location of the place where transfer of
				ownership of the debt is recorded; and
									(E)any other relevant information regarding
				the new creditor.
									(2)DefinitionAs used in this subsection, the term
				mortgage loan means any consumer credit transaction that is
				secured by the principal dwelling of a
				consumer.
								.
					(b)Private right of actionSection 130(a) of the Truth in Lending Act
			 (15 U.S.C. 1640(a)) is amended by inserting subsection (f) or (g) of
			 section 131, after section 125,.
					VFarm loan restructuring
				501.Congressional Oversight Panel special
			 reportSection 125(b) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5233(b)) is amended by
			 adding at the end the following:
					
						(3)Special report on farm loan
				restructuringNot later than
				60 days after the date of enactment of this paragraph, the Oversight Panel
				shall submit a special report on farm loan restructuring that—
							(A)analyzes the state of the commercial farm
				credit markets and the use of loan restructuring as an alternative to
				foreclosure by recipients of financial assistance under the Troubled Asset
				Relief Program; and
							(B)includes an examination of and
				recommendation on the different methods for farm loan restructuring that could
				be used as part of a foreclosure mitigation program for farm loans made by
				recipients of financial assistance under the Troubled Asset Relief Program,
				including any programs for direct loan restructuring or modification carried
				out by the Farm Service Agency of the Department of Agriculture, the farm
				credit system, and the Making Home Affordable Program of the Department of the
				Treasury.
							.
				VIEnhanced oversight of the Troubled Asset
			 Relief Program
				601.Enhanced oversight of the Troubled Asset
			 Relief ProgramSection 116 of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226) is
			 amended—
					(1)in subsection (a)(1)(A)—
						(A)in clause (iii), by striking
			 and at the end;
						(B)in clause (iv), by striking the period at
			 the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(v)public accountability for the exercise of
				such authority, including with respect to actions taken by those entities
				participating in programs established under this
				Act.
								;
				and
						(2)in subsection (a)(2)—
						(A)by redesignating subparagraph (C) as
			 subparagraph (F); and
						(B)by striking subparagraphs (A) and (B) and
			 inserting the following:
							
								(A)DefinitionIn this paragraph, the term
				governmental unit has the meaning given under section 101(27) of
				title 11, United States Code, and does not include any insured depository
				institution as defined under section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 8113).
								(B)GAO PresenceThe Secretary shall provide the Comptroller
				General with appropriate space and facilities in the Department of the Treasury
				as necessary to facilitate oversight of the TARP until the termination date
				established in section 5230 of this title.
								(C)Access to records
									(i)In generalNotwithstanding any other provision of law,
				and for purposes of reviewing the performance of the TARP, the Comptroller
				General shall have access, upon request, to any information, data, schedules,
				books, accounts, financial records, reports, files, electronic communications,
				or other papers, things, or property belonging to or in use by the TARP, any
				entity established by the Secretary under this Act, any entity that is
				established by a Federal reserve bank and receives funding from the TARP, or
				any entity (other than a governmental unit) participating in a program
				established under the authority of this Act, and to the officers, employees,
				directors, independent public accountants, financial advisors and any and all
				other agents and representatives thereof, at such time as the Comptroller
				General may request.
									(ii)VerificationThe Comptroller General shall be afforded
				full facilities for verifying transactions with the balances or securities held
				by, among others, depositories, fiscal agents, and custodians.
									(iii)CopiesThe Comptroller General may make and retain
				copies of such books, accounts, and other records as the Comptroller General
				determines appropriate.
									(D)Agreement by entitiesEach contract, term sheet, or other
				agreement between the Secretary or the TARP (or any TARP vehicle, officer,
				director, employee, independent public accountant, financial advisor, or other
				TARP agent or representative) and an entity (other than a governmental unit)
				participating in a program established under this Act shall provide for access
				by the Comptroller General in accordance with this section.
								(E)Restriction on public disclosure
									(i)In generalThe Comptroller General may not publicly
				disclose proprietary or trade secret information obtained under this
				section.
									(ii)Exception for congressional
				committeesThis subparagraph
				does not limit disclosures to congressional committees or members thereof
				having jurisdiction over a private or public entity referred to under
				subparagraph (C).
									(iii)Rule of constructionNothing in this section shall be construed
				to alter or amend the prohibitions against the disclosure of trade secrets or
				other information prohibited by section 1905 of title 18, United States Code,
				section 714(c) of title 31, United States Code, or other applicable provisions
				of
				law.
									.
						VIIProtecting Tenants at Foreclosure
			 Act
				701.Short titleThis title may be cited as the
			 Protecting Tenants at Foreclosure Act
			 of 2009.
				702.Effect of foreclosure on preexisting
			 tenancy
					(a)In generalIn the case of any foreclosure on a
			 federally-related mortgage loan or on any dwelling or residential real property
			 after the date of enactment of this title, any immediate successor in interest
			 in such property pursuant to the foreclosure shall assume such interest subject
			 to—
						(1)the provision, by such successor in
			 interest of a notice to vacate to any bona fide tenant at least 90 days before
			 the effective date of such notice; and
						(2)the rights of any bona fide tenant, as of
			 the date of such notice of foreclosure—
							(A)under any bona fide lease entered into
			 before the notice of foreclosure to occupy the premises until the end of the
			 remaining term of the lease, except that a successor in interest may terminate
			 a lease effective on the date of sale of the unit to a purchaser who will
			 occupy the unit as a primary residence, subject to the receipt by the tenant of
			 the 90 day notice under paragraph (1); or
							(B)without a lease or with a lease terminable
			 at will under State law, subject to the receipt by the tenant of the 90 day
			 notice under subsection (1),
							except that nothing under this
			 section shall affect the requirements for termination of any Federal- or
			 State-subsidized tenancy or of any State or local law that provides longer time
			 periods or other additional protections for tenants.(b)Bona fide lease or tenancyFor purposes of this section, a lease or
			 tenancy shall be considered bona fide only if—
						(1)the mortgagor or the child, spouse, or
			 parent of the mortgagor under the contract is not the tenant;
						(2)the lease or tenancy was the result of an
			 arms-length transaction; and
						(3)the lease or tenancy requires the receipt
			 of rent that is not substantially less than fair market rent for the property
			 or the unit’s rent is reduced or subsidized due to a Federal, State, or local
			 subsidy.
						(c)DefinitionFor purposes of this section, the term
			 federally-related mortgage loan has the same meaning as in
			 section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602).
					703.Effect of foreclosure on section 8
			 tenanciesSection 8(o)(7) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(7)) is
			 amended—
					(1)by inserting before the semicolon in
			 subparagraph (C) the following:
						
							and in the case
			 of an owner who is an immediate successor in interest pursuant to foreclosure
			 during the term of the lease vacating the property prior to sale shall not
			 constitute other good cause, except that the owner may terminate the tenancy
			 effective on the date of transfer of the unit to the owner if the
			 owner—(i)will occupy the unit as a primary
				residence; and
							(ii)has provided the tenant a notice to vacate
				at least 90 days before the effective date of such
				notice.
							;
				and
					(2)by inserting at the end of subparagraph (F)
			 the following: In the case of any foreclosure on any federally-related
			 mortgage loan (as that term is defined in section 3 of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2602)) or on any residential real
			 property in which a recipient of assistance under this subsection resides, the
			 immediate successor in interest in such property pursuant to the foreclosure
			 shall assume such interest subject to the lease between the prior owner and the
			 tenant and to the housing assistance payments contract between the prior owner
			 and the public housing agency for the occupied unit, except that this provision
			 and the provisions related to foreclosure in subparagraph (C) shall not shall
			 not affect any State or local law that provides longer time periods or other
			 additional protections for tenants..
					704.SunsetThis title, and any amendments made by this
			 title are repealed, and the requirements under this title shall terminate, on
			 December 31, 2012.
				VIIIComptroller General additional audit
			 authorities
				801.Comptroller General additional audit
			 authorities
					(a)Board of Governors of the Federal Reserve
			 SystemSection 714 of title
			 31, United States Code, is amended—
						(1)in subsection (a), by striking
			 Federal Reserve Board, and inserting Board of Governors
			 of the Federal Reserve System (in this section referred to as the
			 Board),; and
						(2)in subsection (b)—
							(A)in the matter preceding paragraph (1), by
			 striking Federal Reserve Board, and inserting
			 Board; and
							(B)in paragraph (4), by striking of
			 Governors.
							(b)Confidential informationSection 714(c) of title 31, United States
			 Code, is amended by striking paragraph (3) and inserting the following:
						
							(3)Except as provided under paragraph (4), an
				officer or employee of the Government Accountability Office may not disclose to
				any person outside the Government Accountability Office information obtained in
				audits or examinations conducted under subsection (e) and maintained as
				confidential by the Board or the Federal reserve banks.
							(4)This subsection shall not—
								(A)authorize an officer or employee of an
				agency to withhold information from any committee or subcommittee of
				jurisdiction of Congress, or any member of such committee or subcommittee;
				or
								(B)limit any disclosure by the Government
				Accountability Office to any committee or subcommittee of jurisdiction of
				Congress, or any member of such committee or
				subcommittee.
								.
					(c)Access to recordsSection 714(d) of title 31, United States
			 Code, is amended—
						(1)in paragraph (1), by inserting The
			 Comptroller General shall have access to the officers, employees, contractors,
			 and other agents and representatives of an agency and any entity established by
			 an agency at any reasonable time as the Comptroller General may request. The
			 Comptroller General may make and retain copies of such books, accounts, and
			 other records as the Comptroller General determines appropriate. after
			 the first sentence;
						(2)in paragraph (2), by inserting ,
			 copies of any record, after records; and
						(3)by adding at the end the following:
							
								(3)(A)For purposes of conducting audits and
				examinations under subsection (e), the Comptroller General shall have access,
				upon request, to any information, data, schedules, books, accounts, financial
				records, reports, files, electronic communications, or other papers, things or
				property belonging to or in use by—
										(i)any entity established by any action taken
				by the Board described under subsection (e);
										(ii)any entity receiving assistance from any
				action taken by the Board described under subsection (e), to the extent that
				the access and request relates to that assistance; and
										(iii)the officers, directors, employees,
				independent public accountants, financial advisors and any and all
				representatives of any entity described under clause (i) or (ii); to the extent
				that the access and request relates to that assistance;
										(B)The Comptroller General shall have access
				as provided under subparagraph (A) at such time as the Comptroller General may
				request.
									(C)Each contract, term sheet, or other
				agreement between the Board or any Federal reserve bank (or any entity
				established by the Board or any Federal reserve bank) and an entity receiving
				assistance from any action taken by the Board described under subsection (e)
				shall provide for access by the Comptroller General in accordance with this
				paragraph.
									.
						(d)Audits of certain actions of the Board of
			 Governors of the Federal Reserve SystemSection 714 of title 31, United States
			 Code, is amended by adding at the end the following:
						
							(e)Notwithstanding subsection (b), the
				Comptroller General may conduct audits, including onsite examinations when the
				Comptroller General determines such audits and examinations are appropriate, of
				any action taken by the Board under the third undesignated paragraph of section
				13 of the Federal Reserve Act (12 U.S.C. 343); with respect to a single and
				specific partnership or
				corporation.
							.
					BHomelessness Reform
			1001.Short title; table of contents
				(a)Short titleThis division may be cited as the
			 Homeless Emergency Assistance and
			 Rapid Transition to Housing Act of 2009.
				(b)Table of contentsThe table of contents for this division is
			 as follows:
					
						DIVISION B—Homelessness Reform
						Sec. 1001. Short title; table of contents.
						Sec. 1002. Findings
				and purposes.
						Sec. 1003. Definition
				of homelessness.
						Sec. 1004. United
				States Interagency Council on Homelessness.
						TITLE I—Housing
				Assistance General Provisions
						Sec. 1101.
				Definitions.
						Sec. 1102. Community
				homeless assistance planning boards.
						Sec. 1103. General
				provisions.
						Sec. 1104. Protection
				of personally identifying information by victim service providers.
						Sec. 1105.
				Authorization of appropriations.
						TITLE II—Emergency
				Solutions Grants Program
						Sec. 1201. Grant
				assistance.
						Sec. 1202. Eligible
				activities.
						Sec. 1203.
				Participation in Homeless Management Information System.
						Sec. 1204. Administrative provision.
						Sec. 1205. GAO study of administrative fees.
						TITLE III—Continuum of Care Program
						Sec. 1301. Continuum of care.
						Sec. 1302. Eligible
				activities.
						Sec. 1303. High
				performing communities.
						Sec. 1304. Program
				requirements.
						Sec. 1305. Selection
				criteria, allocation amounts, and funding.
						Sec. 1306.
				Research.
						TITLE IV—Rural housing
				stability assistance program
						Sec. 1401. Rural
				housing stability assistance.
						Sec. 1402. GAO study
				of homelessness and homeless assistance in rural areas.
						TITLE V—Repeals and
				Conforming Amendments
						Sec. 1501. Repeals.
						Sec. 1502. Conforming
				amendments.
						Sec. 1503. Effective
				date.
						Sec. 1504.
				Regulations.
						Sec. 1505. Amendment to table of contents.
					
				1002.Findings and purposes
				(a)FindingsThe Congress finds that—
					(1)a lack of affordable housing and limited
			 scale of housing assistance programs are the primary causes of homelessness;
			 and
					(2)homelessness affects all types of
			 communities in the United States, including rural, urban, and suburban
			 areas.
					(b)PurposesThe purposes of this division are—
					(1)to consolidate the separate homeless
			 assistance programs carried out under title IV of the McKinney-Vento Homeless
			 Assistance Act (consisting of the supportive housing program and related
			 innovative programs, the safe havens program, the section 8 assistance program
			 for single-room occupancy dwellings, and the shelter plus care program) into a
			 single program with specific eligible activities;
					(2)to codify in Federal law the continuum of
			 care planning process as a required and integral local function necessary to
			 generate the local strategies for ending homelessness; and
					(3)to establish a Federal goal of ensuring
			 that individuals and families who become homeless return to permanent housing
			 within 30 days.
					1003.Definition of homelessness
				(a)In generalSection 103 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11302) is amended—
					(1)by redesignating subsections (b) and (c) as
			 subsections (c) and (d); and
					(2)by striking subsection (a) and inserting
			 the following:
						
							(a)In generalFor purposes of this Act, the terms
				homeless, homeless individual, and
				homeless person means—
								(1)an individual or family who lacks a fixed,
				regular, and adequate nighttime residence;
								(2)an individual or family with a primary
				nighttime residence that is a public or private place not designed for or
				ordinarily used as a regular sleeping accommodation for human beings, including
				a car, park, abandoned building, bus or train station, airport, or camping
				ground;
								(3)an individual or family living in a
				supervised publicly or privately operated shelter designated to provide
				temporary living arrangements (including hotels and motels paid for by Federal,
				State, or local government programs for low-income individuals or by charitable
				organizations, congregate shelters, and transitional housing);
								(4)an individual who resided in a shelter or
				place not meant for human habitation and who is exiting an institution where he
				or she temporarily resided;
								(5)an individual or family who—
									(A)will imminently lose their housing,
				including housing they own, rent, or live in without paying rent, are sharing
				with others, and rooms in hotels or motels not paid for by Federal, State, or
				local government programs for low-income individuals or by charitable
				organizations, as evidenced by—
										(i)a court order resulting from an eviction
				action that notifies the individual or family that they must leave within 14
				days;
										(ii)the individual or family having a primary
				nighttime residence that is a room in a hotel or motel and where they lack the
				resources necessary to reside there for more than 14 days; or
										(iii)credible evidence indicating that the owner
				or renter of the housing will not allow the individual or family to stay for
				more than 14 days, and any oral statement from an individual or family seeking
				homeless assistance that is found to be credible shall be considered credible
				evidence for purposes of this clause;
										(B)has no subsequent residence identified;
				and
									(C)lacks the resources or support networks
				needed to obtain other permanent housing; and
									(6)unaccompanied youth and homeless families
				with children and youth defined as homeless under other Federal statutes
				who—
									(A)have experienced a long term period without
				living independently in permanent housing,
									(B)have experienced persistent instability as
				measured by frequent moves over such period, and
									(C)can be expected to continue in such status
				for an extended period of time because of chronic disabilities, chronic
				physical health or mental health conditions, substance addiction, histories of
				domestic violence or childhood abuse, the presence of a child or youth with a
				disability, or multiple barriers to employment.
									(b)Domestic violence and other dangerous or
				life-threatening conditionsNotwithstanding any other provision of this
				section, the Secretary shall consider to be homeless any individual or family
				who is fleeing, or is attempting to flee, domestic violence, dating violence,
				sexual assault, stalking, or other dangerous or life-threatening conditions in
				the individual’s or family’s current housing situation, including where the
				health and safety of children are jeopardized, and who have no other residence
				and lack the resources or support networks to obtain other permanent
				housing.
							.
					(b)RegulationsNot later than the expiration of the
			 6-month period beginning upon the date of the enactment of this division, the
			 Secretary of Housing and Urban Development shall issue regulations that provide
			 sufficient guidance to recipients of funds under title IV of the McKinney-Vento
			 Homeless Assistance Act to allow uniform and consistent implementation of the
			 requirements of section 103 of such Act, as amended by subsection (a) of this
			 section. This subsection shall take effect on the date of the enactment of this
			 division.
				(c)Clarification of effect on other
			 lawsThis section and the
			 amendments made by this section to section 103 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11302) may not be construed to affect, alter, limit,
			 annul, or supersede any other provision of Federal law providing a definition
			 of homeless, homeless individual, or
			 homeless person for purposes other than such Act, except to the
			 extent that such provision refers to such section 103 or the definition
			 provided in such section 103.
				1004.United States Interagency Council on
			 Homelessness
				(a)In generalTitle II of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11311 et seq.) is amended—
					(1)in section 201 (42 U.S.C. 11311), by
			 inserting before the period at the end the following whose mission shall
			 be to coordinate the Federal response to homelessness and to create a national
			 partnership at every level of government and with the private sector to reduce
			 and end homelessness in the nation while maximizing the effectiveness of the
			 Federal Government in contributing to the end of homelessness;
					(2)in section 202 (42 U.S.C. 11312)—
						(A)in subsection (a)—
							(i)by redesignating paragraph (16) as
			 paragraph (22); and
							(ii)by inserting after paragraph (15) the
			 following:
								
									(16)The Commissioner of Social Security, or the
				designee of the Commissioner.
									(17)The Attorney General of the United States,
				or the designee of the Attorney General.
									(18)The Director of the Office of Management
				and Budget, or the designee of the Director.
									(19)The Director of the Office of Faith-Based
				and Community Initiatives, or the designee of the Director.
									(20)The Director of USA FreedomCorps, or the
				designee of the
				Director.
									;
							(B)in subsection (c), by striking
			 annually and inserting four times each year, and the
			 rotation of the positions of Chairperson and Vice Chairperson required under
			 subsection (b) shall occur at the first meeting of each year;
			 and
						(C)by adding at the end the following:
							
								(e)AdministrationThe Executive Director of the Council shall
				report to the Chairman of the
				Council.
								;
						(3)in section 203(a) (42 U.S.C.
			 11313(a))—
						(A)by redesignating paragraphs (1), (2), (3),
			 (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), (9), (10), and (11),
			 respectively;
						(B)by inserting before paragraph (2), as so
			 redesignated by subparagraph (A), the following:
							
								(1)not later than 12 months after the date of
				the enactment of the Homeless Emergency
				Assistance and Rapid Transition to Housing Act of 2009, develop,
				make available for public comment, and submit to the President and to Congress
				a National Strategic Plan to End Homelessness, and shall update such plan
				annually;
								;
						(C)in paragraph (5), as redesignated by
			 subparagraph (A), by striking at least 2, but in no case more than
			 5 and inserting not less than 5, but in no case more than
			 10;
						(D)by inserting after paragraph (5), as so
			 redesignated by subparagraph (A), the following:
							
								(6)encourage the creation of State Interagency
				Councils on Homelessness and the formulation of jurisdictional 10-year plans to
				end homelessness at State, city, and county levels;
								(7)annually obtain from Federal agencies their
				identification of consumer-oriented entitlement and other resources for which
				persons experiencing homelessness may be eligible and the agencies’
				identification of improvements to ensure access; develop mechanisms to ensure
				access by persons experiencing homelessness to all Federal, State, and local
				programs for which the persons are eligible, and to verify collaboration among
				entities within a community that receive Federal funding under programs
				targeted for persons experiencing homelessness, and other programs for which
				persons experiencing homelessness are eligible, including mainstream programs
				identified by the Government Accountability Office in the reports entitled
				Homelessness: Coordination and Evaluation of Programs Are
				Essential, issued February 26, 1999, and Homelessness: Barriers
				to Using Mainstream Programs, issued July 6, 2000;
								(8)conduct research and evaluation related to
				its functions as defined in this section;
								(9)develop joint Federal agency and other
				initiatives to fulfill the goals of the
				agency;
								;
						(E)in paragraph (10), as so redesignated by
			 subparagraph (A), by striking and at the end;
						(F)in paragraph (11), as so redesignated by
			 subparagraph (A), by striking the period at the end and inserting a
			 semicolon;
						(G)by adding at the end the following new
			 paragraphs:
							
								(12)develop constructive alternatives to
				criminalizing homelessness and laws and policies that prohibit sleeping,
				feeding, sitting, resting, or lying in public spaces when there are no suitable
				alternatives, result in the destruction of a homeless person’s property without
				due process, or are selectively enforced against homeless persons; and
								(13)not later than the expiration of the
				6-month period beginning upon completion of the study requested in a letter to
				the Acting Comptroller General from the Chair and Ranking Member of the House
				Financial Services Committee and several other members regarding various
				definitions of homelessness in Federal statutes, convene a meeting of
				representatives of all Federal agencies and committees of the House of
				Representatives and the Senate having jurisdiction over any Federal program to
				assist homeless individuals or families, local and State governments, academic
				researchers who specialize in homelessness, nonprofit housing and service
				providers that receive funding under any Federal program to assist homeless
				individuals or families, organizations advocating on behalf of such nonprofit
				providers and homeless persons receiving housing or services under any such
				Federal program, and homeless persons receiving housing or services under any
				such Federal program, at which meeting such representatives shall discuss all
				issues relevant to whether the definitions of homeless under
				paragraphs (1) through (4) of section 103(a) of the McKinney-Vento Homeless
				Assistance Act, as amended by section 1003 of the Homeless Emergency Assistance
				and Rapid Transition to Housing Act of 2009, should be modified by the
				Congress, including whether there is a compelling need for a uniform definition
				of homelessness under Federal law, the extent to which the differences in such
				definitions create barriers for individuals to accessing services and to
				collaboration between agencies, and the relative availability, and barriers to
				access by persons defined as homeless, of mainstream programs identified by the
				Government Accountability Office in the two reports identified in paragraph (7)
				of this subsection; and shall submit transcripts of such meeting, and any
				majority and dissenting recommendations from such meetings, to each committee
				of the House of Representatives and the Senate having jurisdiction over any
				Federal program to assist homeless individuals or families not later than the
				expiration of the 60-day period beginning upon conclusion of such
				meeting.
								.
						(4)in section 203(b)(1) (42 U.S.C.
			 11313(b))—
						(A)by striking Federal and
			 inserting national;
						(B)by striking ; and and
			 inserting and pay for expenses of attendance at meetings which are
			 concerned with the functions or activities for which the appropriation is
			 made;;
						(5)in section 205(d) (42 U.S.C. 11315(d)), by
			 striking property. and inserting property, both real and
			 personal, public and private, without fiscal year limitation, for the purpose
			 of aiding or facilitating the work of the Council.; and
					(6)by striking section 208 (42 U.S.C. 11318)
			 and inserting the following:
						
							208.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title $3,000,000 for fiscal
				year 2010 and such sums as may be necessary for fiscal years 2011. Any amounts
				appropriated to carry out this title shall remain available until
				expended.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on, and shall apply beginning on, the date of
			 the enactment of this division.
				IHousing Assistance General
			 Provisions
				1101.DefinitionsSubtitle A of title IV of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended—
					(1)by striking the subtitle heading and
			 inserting the following:
						
							AGeneral
				Provisions
							;
					(2)by redesignating sections 401 and 402 (42
			 U.S.C. 11361, 11362) as sections 403 and 406, respectively; and
					(3)by inserting before section 403 (as so
			 redesignated by paragraph (2) of this section) the following new
			 section:
						
							401.DefinitionsFor purposes of this title:
								(1)At risk of homelessnessThe term at risk of
				homelessness means, with respect to an individual or family, that the
				individual or family—
									(A)has income below 30 percent of median
				income for the geographic area;
									(B)has insufficient resources immediately
				available to attain housing stability; and
									(C)(i)has moved frequently because of economic
				reasons;
										(ii)is living in the home of another because of
				economic hardship;
										(iii)has been notified that their right to
				occupy their current housing or living situation will be terminated;
										(iv)lives in a hotel or motel;
										(v)lives in severely overcrowded
				housing;
										(vi)is exiting an institution; or
										(vii)otherwise lives in housing that has
				characteristics associated with instability and an increased risk of
				homelessness.
										Such term includes all families
				with children and youth defined as homeless under other Federal
				statutes.(2)Chronically homeless
									(A)In generalThe term chronically
				homeless means, with respect to an individual or family, that the
				individual or family—
										(i)is homeless and lives or resides in a place
				not meant for human habitation, a safe haven, or in an emergency
				shelter;
										(ii)has been homeless and living or residing in
				a place not meant for human habitation, a safe haven, or in an emergency
				shelter continuously for at least 1 year or on at least 4 separate occasions in
				the last 3 years; and
										(iii)has an adult head of household (or a minor
				head of household if no adult is present in the household) with a diagnosable
				substance use disorder, serious mental illness, developmental disability (as
				defined in section 102 of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15002)), post traumatic stress disorder,
				cognitive impairments resulting from a brain injury, or chronic physical
				illness or disability, including the co-occurrence of 2 or more of those
				conditions.
										(B)Rule of constructionA person who currently lives or resides in
				an institutional care facility, including a jail, substance abuse or mental
				health treatment facility, hospital or other similar facility, and has resided
				there for fewer than 90 days shall be considered chronically homeless if such
				person met all of the requirements described in subparagraph (A) prior to
				entering that facility.
									(3)Collaborative applicantThe term collaborative
				applicant means an entity that—
									(A)carries out the duties specified in section
				402;
									(B)serves as the applicant for project
				sponsors who jointly submit a single application for a grant under subtitle C
				in accordance with a collaborative process; and
									(C)if the entity is a legal entity and is
				awarded such grant, receives such grant directly from the Secretary.
									(4)Collaborative applicationThe term collaborative
				application means an application for a grant under subtitle C
				that—
									(A)satisfies section 422; and
									(B)is submitted to the Secretary by a
				collaborative applicant.
									(5)Consolidated planThe term Consolidated Plan
				means a comprehensive housing affordability strategy and community development
				plan required in part 91 of title 24, Code of Federal Regulations.
								(6)Eligible entityThe term eligible entity
				means, with respect to a subtitle, a public entity, a private entity, or an
				entity that is a combination of public and private entities, that is eligible
				to directly receive grant amounts under such subtitle.
								(7)Families with children and youth defined as
				homeless under other Federal statutesThe term families with children and
				youth defined as homeless under other Federal statutes means any
				children or youth that are defined as homeless under any Federal
				statute other than this subtitle, but are not defined as homeless under section
				103, and shall also include the parent, parents, or guardian of such children
				or youth under subtitle B of title VII this Act (42 U.S.C. 11431 et
				seq.).
								(8)Geographic areaThe term geographic area means
				a State, metropolitan city, urban county, town, village, or other
				nonentitlement area, or a combination or consortia of such, in the United
				States, as described in section 106 of the Housing and Community Development Act of 1974
				(42 U.S.C. 5306).
								(9)Homeless individual with a
				disability
									(A)In generalThe term homeless individual with a
				disability means an individual who is homeless, as defined in section
				103, and has a disability that—
										(i)(I)is expected to be long-continuing or of
				indefinite duration;
											(II)substantially impedes the individual’s
				ability to live independently;
											(III)could be improved by the provision of more
				suitable housing conditions; and
											(IV)is a physical, mental, or emotional
				impairment, including an impairment caused by alcohol or drug abuse, post
				traumatic stress disorder, or brain injury;
											(ii)is a developmental disability, as defined
				in section 102 of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002);
				or
										(iii)is the disease of acquired immunodeficiency
				syndrome or any condition arising from the etiologic agency for acquired
				immunodeficiency syndrome.
										(B)RuleNothing in clause (iii) of subparagraph (A)
				shall be construed to limit eligibility under clause (i) or (ii) of
				subparagraph (A).
									(10)Legal entityThe term legal entity
				means—
									(A)an entity described in section 501(c)(3) of
				the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt from tax
				under section 501(a) of such Code;
									(B)an instrumentality of State or local
				government; or
									(C)a consortium of instrumentalities of State
				or local governments that has constituted itself as an entity.
									(11)Metropolitan city; urban county;
				nonentitlement areaThe terms
				metropolitan city, urban county, and
				nonentitlement area have the meanings given such terms in section
				102(a) of the Housing and Community Development
				Act of 1974 (42 U.S.C. 5302(a)).
								(12)NewThe term new means, with
				respect to housing, that no assistance has been provided under this title for
				the housing.
								(13)Operating CostsThe term operating costs
				means expenses incurred by a project sponsor operating transitional housing or
				permanent housing under this title with respect to—
									(A)the administration, maintenance, repair,
				and security of such housing;
									(B)utilities, fuel, furnishings, and equipment
				for such housing; or
									(C)coordination of services as needed to
				ensure long-term housing stability.
									(14)Outpatient health servicesThe term outpatient health
				services means outpatient health care services, mental health services,
				and outpatient substance abuse services.
								(15)Permanent housingThe term permanent housing
				means community-based housing without a designated length of stay, and includes
				both permanent supportive housing and permanent housing without supportive
				services.
								(16)Personally identifying
				informationThe term
				personally identifying information means individually identifying
				information for or about an individual, including information likely to
				disclose the location of a victim of domestic violence, dating violence, sexual
				assault, or stalking, including—
									(A)a first and last name;
									(B)a home or other physical address;
									(C)contact information (including a postal,
				e-mail or Internet protocol address, or telephone or facsimile number);
									(D)a social security number; and
									(E)any other information, including date of
				birth, racial or ethnic background, or religious affiliation, that, in
				combination with any other non-personally identifying information, would serve
				to identify any individual.
									(17)Private nonprofit
				organizationThe term
				private nonprofit organization means an organization—
									(A)no part of the net earnings of which inures
				to the benefit of any member, founder, contributor, or individual;
									(B)that has a voluntary board;
									(C)that has an accounting system, or has
				designated a fiscal agent in accordance with requirements established by the
				Secretary; and
									(D)that practices nondiscrimination in the
				provision of assistance.
									(18)ProjectThe term project means, with
				respect to activities carried out under subtitle C, eligible activities
				described in section 423(a), undertaken pursuant to a specific endeavor, such
				as serving a particular population or providing a particular resource.
								(19)Project-basedThe term project-based means,
				with respect to rental assistance, that the assistance is provided pursuant to
				a contract that—
									(A)is between—
										(i)the recipient or a project sponsor;
				and
										(ii)an owner of a structure that exists as of
				the date the contract is entered into; and
										(B)provides that rental assistance payments
				shall be made to the owner and that the units in the structure shall be
				occupied by eligible persons for not less than the term of the contract.
									(20)Project sponsorThe term project sponsor
				means, with respect to proposed eligible activities, the organization directly
				responsible for carrying out the proposed eligible activities.
								(21)RecipientExcept as used in subtitle B, the term
				recipient means an eligible entity who—
									(A)submits an application for a grant under
				section 422 that is approved by the Secretary;
									(B)receives the grant directly from the
				Secretary to support approved projects described in the application; and
									(C)(i)serves as a project sponsor for the
				projects; or
										(ii)awards the funds to project sponsors to
				carry out the projects.
										(22)SecretaryThe term Secretary means the
				Secretary of Housing and Urban Development.
								(23)Serious mental illnessThe term serious mental
				illness means a severe and persistent mental illness or emotional
				impairment that seriously limits a person’s ability to live
				independently.
								(24)Solo
				applicantThe term solo
				applicant means an entity that is an eligible entity, directly submits
				an application for a grant under subtitle C to the Secretary, and, if awarded
				such grant, receives such grant directly from the Secretary.
								(25)Sponsor-basedThe term sponsor-based
				means, with respect to rental assistance, that the assistance is provided
				pursuant to a contract that—
									(A)is between—
										(i)the recipient or a project sponsor;
				and
										(ii)an independent entity that—
											(I)is a private organization; and
											(II)owns or leases dwelling units; and
											(B)provides that rental assistance payments
				shall be made to the independent entity and that eligible persons shall occupy
				such assisted units.
									(26)StateExcept as used in subtitle B, the term
				State means each of the several States, the District of Columbia,
				the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
				American Samoa, the Commonwealth of the Northern Mariana Islands, the Trust
				Territory of the Pacific Islands, and any other territory or possession of the
				United States.
								(27)Supportive servicesThe term supportive services
				means services that address the special needs of people served by a project,
				including—
									(A)the establishment and operation of a child
				care services program for families experiencing homelessness;
									(B)the establishment and operation of an
				employment assistance program, including providing job training;
									(C)the provision of outpatient health
				services, food, and case management;
									(D)the provision of assistance in obtaining
				permanent housing, employment counseling, and nutritional counseling;
									(E)the provision of outreach services,
				advocacy, life skills training, and housing search and counseling
				services;
									(F)the provision of mental health services,
				trauma counseling, and victim services;
									(G)the provision of assistance in obtaining
				other Federal, State, and local assistance available for residents of
				supportive housing (including mental health benefits, employment counseling,
				and medical assistance, but not including major medical equipment);
									(H)the provision of legal services for
				purposes including requesting reconsiderations and appeals of veterans and
				public benefit claim denials and resolving outstanding warrants that interfere
				with an individual’s ability to obtain and retain housing;
									(I)the provision of—
										(i)transportation services that facilitate an
				individual’s ability to obtain and maintain employment; and
										(ii)health care; and
										(J)other supportive services necessary to
				obtain and maintain housing.
									(28)Tenant-basedThe term tenant-based means,
				with respect to rental assistance, assistance that—
									(A)allows an eligible person to select a
				housing unit in which such person will live using rental assistance provided
				under subtitle C, except that if necessary to assure that the provision of
				supportive services to a person participating in a program is feasible, a
				recipient or project sponsor may require that the person live—
										(i)in a particular structure or unit for not
				more than the first year of the participation;
										(ii)within a particular geographic area for the
				full period of the participation, or the period remaining after the period
				referred to in subparagraph (A); and
										(B)provides that a person may receive such
				assistance and move to another structure, unit, or geographic area if the
				person has complied with all other obligations of the program and has moved out
				of the assisted dwelling unit in order to protect the health or safety of an
				individual who is or has been the victim of domestic violence, dating violence,
				sexual assault, or stalking, and who reasonably believed he or she was
				imminently threatened by harm from further violence if he or she remained in
				the assisted dwelling unit.
									(29)Transitional housingThe term transitional housing
				means housing the purpose of which is to facilitate the movement of individuals
				and families experiencing homelessness to permanent housing within 24 months or
				such longer period as the Secretary determines necessary.
								(30)Unified funding agencyThe term unified funding
				agency means a collaborative applicant that performs the duties
				described in section 402(g).
								(31)Underserved populationsThe term underserved
				populations includes populations underserved because of geographic
				location, underserved racial and ethnic populations, populations underserved
				because of special needs (such as language barriers, disabilities, alienage
				status, or age), and any other population determined to be underserved by the
				Secretary, as appropriate.
								(32)Victim service providerThe term victim service
				provider means a private nonprofit organization whose primary mission is
				to provide services to victims of domestic violence, dating violence, sexual
				assault, or stalking. Such term includes rape crisis centers, battered women’s
				shelters, domestic violence transitional housing programs, and other
				programs.
								(33)Victim servicesThe term victim services means
				services that assist domestic violence, dating violence, sexual assault, or
				stalking victims, including services offered by rape crisis centers and
				domestic violence shelters, and other organizations, with a documented history
				of effective work concerning domestic violence, dating violence, sexual
				assault, or
				stalking.
								.
					1102.Community homeless assistance planning
			 boardsSubtitle A of title IV
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is
			 amended by inserting after section 401 (as added by section 1101(3) of this
			 division) the following new section:
					
						402.Collaborative applicants
							(a)Establishment and designationA collaborative applicant shall be
				established for a geographic area by the relevant parties in that geographic
				area to—
								(1)submit an application for amounts under
				this subtitle; and
								(2)perform the duties specified in subsection
				(f) and, if applicable, subsection (g).
								(b)No requirement To be a legal
				entityAn entity may be
				established to serve as a collaborative applicant under this section without
				being a legal entity.
							(c)Remedial actionIf the Secretary finds that a collaborative
				applicant for a geographic area does not meet the requirements of this section,
				or if there is no collaborative applicant for a geographic area, the Secretary
				may take remedial action to ensure fair distribution of grant amounts under
				subtitle C to eligible entities within that area. Such measures may include
				designating another body as a collaborative applicant, or permitting other
				eligible entities to apply directly for grants.
							(d)ConstructionNothing in this section shall be construed
				to displace conflict of interest or government fair practices laws, or their
				equivalent, that govern applicants for grant amounts under subtitles B and
				C.
							(e)Appointment of agent
								(1)In generalSubject to paragraph (2), a collaborative
				applicant may designate an agent to—
									(A)apply for a grant under section
				422(c);
									(B)receive and distribute grant funds awarded
				under subtitle C; and
									(C)perform other administrative duties.
									(2)Retention of dutiesAny collaborative applicant that designates
				an agent pursuant to paragraph (1) shall regardless of such designation retain
				all of its duties and responsibilities under this title.
								(f)DutiesA collaborative applicant shall—
								(1)design a collaborative process for the
				development of an application under subtitle C, and for evaluating the outcomes
				of projects for which funds are awarded under subtitle B, in such a manner as
				to provide information necessary for the Secretary—
									(A)to determine compliance with—
										(i)the program requirements under section 426;
				and
										(ii)the selection criteria described under
				section 427; and
										(B)to establish priorities for funding
				projects in the geographic area involved;
									(2)participate in the Consolidated Plan for
				the geographic area served by the collaborative applicant; and
								(3)ensure operation of, and consistent
				participation by, project sponsors in a community-wide homeless management
				information system (in this subsection referred to as HMIS)
				that—
									(A)collects unduplicated counts of individuals
				and families experiencing homelessness;
									(B)analyzes patterns of use of assistance
				provided under subtitles B and C for the geographic area involved;
									(C)provides information to project sponsors
				and applicants for needs analyses and funding priorities; and
									(D)is developed in accordance with standards
				established by the Secretary, including standards that provide for—
										(i)encryption of data collected for purposes
				of HMIS;
										(ii)documentation, including keeping an
				accurate accounting, proper usage, and disclosure, of HMIS data;
										(iii)access to HMIS data by staff, contractors,
				law enforcement, and academic researchers;
										(iv)rights of persons receiving services under
				this title;
										(v)criminal and civil penalties for unlawful
				disclosure of data; and
										(vi)such other standards as may be determined
				necessary by the Secretary.
										(g)Unified funding
								(1)In generalIn addition to the duties described in
				subsection (f), a collaborative applicant shall receive from the Secretary and
				distribute to other project sponsors in the applicable geographic area funds
				for projects to be carried out by such other project sponsors, if—
									(A)the collaborative applicant—
										(i)applies to undertake such collection and
				distribution responsibilities in an application submitted under this subtitle;
				and
										(ii)is selected to perform such
				responsibilities by the Secretary; or
										(B)the Secretary designates the collaborative
				applicant as the unified funding agency in the geographic area, after—
										(i)a finding by the Secretary that the
				applicant—
											(I)has the capacity to perform such
				responsibilities; and
											(II)would serve the purposes of this Act as
				they apply to the geographic area; and
											(ii)the Secretary provides the collaborative
				applicant with the technical assistance necessary to perform such
				responsibilities as such assistance is agreed to by the collaborative
				applicant.
										(2)Required actions by a unified funding
				agencyA collaborative
				applicant that is either selected or designated as a unified funding agency for
				a geographic area under paragraph (1) shall—
									(A)require each project sponsor who is funded
				by a grant received under subtitle C to establish such fiscal control and fund
				accounting procedures as may be necessary to assure the proper disbursal of,
				and accounting for, Federal funds awarded to the project sponsor under subtitle
				C in order to ensure that all financial transactions carried out under subtitle
				C are conducted, and records maintained, in accordance with generally accepted
				accounting principles; and
									(B)arrange for an annual survey, audit, or
				evaluation of the financial records of each project carried out by a project
				sponsor funded by a grant received under subtitle C.
									(h)Conflict of interestNo board member of a collaborative
				applicant may participate in decisions of the collaborative applicant
				concerning the award of a grant, or provision of other financial benefits, to
				such member or the organization that such member
				represents.
							.
				1103.General provisionsSubtitle A of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section
			 403 (as so redesignated by section 1101(2) of this division) the following new
			 sections:
					
						404.Preventing involuntary family
				separation
							(a)In generalAfter the expiration of the 2-year period
				that begins upon the date of the enactment of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of 2009, and except as provided in
				subsection (b), any project sponsor receiving funds under this title to provide
				emergency shelter, transitional housing, or permanent housing to families with
				children under age 18 shall not deny admission to any family based on the age
				of any child under age 18.
							(b)ExceptionNotwithstanding the requirement under
				subsection (a), project sponsors of transitional housing receiving funds under
				this title may target transitional housing resources to families with children
				of a specific age only if the project sponsor—
								(1)operates a transitional housing program
				that has a primary purpose of implementing an evidence-based practice that
				requires that housing units be targeted to families with children in a specific
				age group; and
								(2)provides such assurances, as the Secretary
				shall require, that an equivalent appropriate alternative living arrangement
				for the whole family or household unit has been secured.
								405.Technical assistance
							(a)In GeneralThe Secretary shall make available
				technical assistance to private nonprofit organizations and other
				nongovernmental entities, States, metropolitan cities, urban counties, and
				counties that are not urban counties, to implement effective planning processes
				for preventing and ending homelessness, to improve their capacity to prepare
				collaborative applications, to prevent the separation of families in emergency
				shelter or other housing programs, and to adopt and provide best practices in
				housing and services for persons experiencing homeless.
							(b)ReservationThe Secretary shall reserve not more than 1
				percent of the funds made available for any fiscal year for carrying out
				subtitles B and C, to provide technical assistance under subsection
				(a).
							.
				1104.Protection of personally identifying
			 information by victim service providersSubtitle A of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11361 et seq.), as amended by the preceding
			 provisions of this title, is further amended by adding at the end the following
			 new section:
					
						407.Protection of personally identifying
				information by victim service providersIn the course of awarding grants or
				implementing programs under this title, the Secretary shall instruct any victim
				service provider that is a recipient or subgrantee not to disclose for purposes
				of the Homeless Management Information System any personally identifying
				information about any client. The Secretary may, after public notice and
				comment, require or ask such recipients and subgrantees to disclose for
				purposes of the Homeless Management Information System non-personally
				identifying information that has been de-identified, encrypted, or otherwise
				encoded. Nothing in this section shall be construed to supersede any provision
				of any Federal, State, or local law that provides greater protection than this
				subsection for victims of domestic violence, dating violence, sexual assault,
				or
				stalking.
						.
				1105.Authorization of
			 appropriationsSubtitle A of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.), as
			 amended by the preceding provisions of this title, is further amended by adding
			 at the end the following new section:
					
						408.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title $2,200,000,000 for fiscal
				year 2010 and such sums as may be necessary for fiscal year
				2011.
						.
				IIEmergency Solutions Grants Program
				1201.Grant assistanceSubtitle B of title IV of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11371 et seq.) is amended—
					(1)by striking the subtitle heading and
			 inserting the following:
						
							BEmergency Solutions Grants
				Program
							;
					(2)by striking section 417 (42 U.S.C.
			 11377);
					(3)by redesignating sections 413 through 416
			 (42 U.S.C. 11373–6) as sections 414 through 417, respectively; and
					(4)by striking section 412 (42 U.S.C. 11372)
			 and inserting the following:
						
							412.Grant assistanceThe Secretary shall make grants to States
				and local governments (and to private nonprofit organizations providing
				assistance to persons experiencing homelessness or at risk of homelessness, in
				the case of grants made with reallocated amounts) for the purpose of carrying
				out activities described in section 415.
							413.Amount and allocation of
				assistance
								(a)In generalOf the amount made available to carry out
				this subtitle and subtitle C for a fiscal year, the Secretary shall allocate
				nationally 20 percent of such amount for activities described in section 415.
				The Secretary shall be required to certify that such allocation will not
				adversely affect the renewal of existing projects under this subtitle and
				subtitle C for those individuals or families who are homeless.
								(b)AllocationAn entity that receives a grant under
				section 412, and serves an area that includes 1 or more geographic areas (or
				portions of such areas) served by collaborative applicants that submit
				applications under subtitle C, shall allocate the funds made available through
				the grant to carry out activities described in section 415, in consultation
				with the collaborative applicants.
								;
				and
					(5)in section 414(b) (42 U.S.C. 11373(b)), as
			 so redesignated by paragraph (3) of this section, by striking amounts
			 appropriated and all that follows through for any and
			 inserting amounts appropriated under section 408 and made available to
			 carry out this subtitle for any.
					1202.Eligible activitiesThe McKinney-Vento Homeless Assistance Act
			 is amended by striking section 415 (42 U.S.C. 11374), as so redesignated by
			 section 1201(3) of this division, and inserting the following new
			 section:
					
						415.Eligible activities
							(a)In generalAssistance provided under section 412 may
				be used for the following activities:
								(1)The renovation, major rehabilitation, or
				conversion of buildings to be used as emergency shelters.
								(2)The provision of essential services related
				to emergency shelter or street outreach, including services concerned with
				employment, health, education, family support services for homeless youth,
				substance abuse services, victim services, or mental health services,
				if—
									(A)such essential services have not been
				provided by the local government during any part of the immediately preceding
				12-month period or the Secretary determines that the local government is in a
				severe financial deficit; or
									(B)the use of assistance under this subtitle
				would complement the provision of those essential services.
									(3)Maintenance, operation, insurance,
				provision of utilities, and provision of furnishings related to emergency
				shelter.
								(4)Provision of rental assistance to provide
				short-term or medium-term housing to homeless individuals or families or
				individuals or families at risk of homelessness. Such rental assistance may
				include tenant-based or project-based rental assistance.
								(5)Housing relocation or stabilization
				services for homeless individuals or families or individuals or families at
				risk of homelessness, including housing search, mediation or outreach to
				property owners, legal services, credit repair, providing security or utility
				deposits, utility payments, rental assistance for a final month at a location,
				assistance with moving costs, or other activities that are effective at—
									(A)stabilizing individuals and families in
				their current housing; or
									(B)quickly moving such individuals and
				families to other permanent housing.
									(b)Maximum allocation for emergency shelter
				activitiesA grantee of
				assistance provided under section 412 for any fiscal year may not use an amount
				of such assistance for activities described in paragraphs (1) through (3) of
				subsection (a) that exceeds the greater of—
								(1)60 percent of the aggregate amount of such
				assistance provided for the grantee for such fiscal year; or
								(2)the amount expended by such grantee for
				such activities during fiscal year most recently completed before the effective
				date under section 1503 of the Homeless
				Emergency Assistance and Rapid Transition to Housing Act of
				2009.
								.
				1203.Participation in Homeless Management
			 Information SystemSection 416
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375), as so
			 redesignated by section 1201(3) of this division, is amended by adding at the
			 end the following new subsection:
					
						(f)Participation in HMISThe Secretary shall ensure that recipients
				of funds under this subtitle ensure the consistent participation by emergency
				shelters and homelessness prevention and rehousing programs in any applicable
				community-wide homeless management information
				system.
						.
				1204.Administrative provisionSection 418 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11378) is amended by striking 5
			 percent and inserting 7.5 percent.
				1205.GAO study of administrative
			 feesNot later than the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this division, the Comptroller General of the United States shall—
					(1)conduct a study to examine the appropriate
			 administrative costs for administering the program authorized under subtitle B
			 of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et
			 seq.); and
					(2)submit to Congress a report on the findings
			 of the study required under paragraph (1).
					IIIContinuum of Care Program
				1301.Continuum of careThe McKinney-Vento Homeless Assistance Act
			 is amended—
					(1)by striking the subtitle heading for
			 subtitle C of title IV (42 U.S.C. 11381 et seq.) and inserting the
			 following:
						
							CContinuum of Care
				Program
							;
				and
					(2)by striking sections 421 and 422 (42 U.S.C.
			 11381 and 11382) and inserting the following new sections:
						
							421.PurposesThe purposes of this subtitle are—
								(1)to promote community-wide commitment to the
				goal of ending homelessness;
								(2)to provide funding for efforts by nonprofit
				providers and State and local governments to quickly rehouse homeless
				individuals and families while minimizing the trauma and dislocation caused to
				individuals, families, and communities by homelessness;
								(3)to promote access to, and effective
				utilization of, mainstream programs described in section 203(a)(7) and programs
				funded with State or local resources; and
								(4)to optimize self-sufficiency among
				individuals and families experiencing homelessness.
								422.Continuum of care applications and
				grants
								(a)ProjectsThe Secretary shall award grants, on a
				competitive basis, and using the selection criteria described in section 427,
				to carry out eligible activities under this subtitle for projects that meet the
				program requirements under section 426, either by directly awarding funds to
				project sponsors or by awarding funds to unified funding agencies.
								(b)Notification of Funding
				AvailabilityThe Secretary
				shall release a notification of funding availability for grants awarded under
				this subtitle for a fiscal year not later than 3 months after the date of the
				enactment of the appropriate Act making appropriations for the Department of
				Housing and Urban Development for such fiscal year.
								(c)Applications
									(1)Submission to the secretaryTo be eligible to receive a grant under
				subsection (a), a project sponsor or unified funding agency in a geographic
				area shall submit an application to the Secretary at such time and in such
				manner as the Secretary may require, and containing such information as the
				Secretary determines necessary—
										(A)to determine compliance with the program
				requirements and selection criteria under this subtitle; and
										(B)to establish priorities for funding
				projects in the geographic area.
										(2)Announcement of awards
										(A)In generalExcept as provided in subparagraph (B), the
				Secretary shall announce, within 5 months after the last date for the
				submission of applications described in this subsection for a fiscal year, the
				grants conditionally awarded under subsection (a) for that fiscal year.
										(B)TransitionFor a period of up to 2 years beginning
				after the effective date under section 1503 of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of 2009, the Secretary shall announce,
				within 6 months after the last date for the submission of applications
				described in this subsection for a fiscal year, the grants conditionally
				awarded under subsection (a) for that fiscal year.
										(d)Obligation, distribution, and utilization
				of funds
									(1)Requirements for obligation
										(A)In generalNot later than 9 months after the
				announcement referred to in subsection (c)(2), each recipient or project
				sponsor shall meet all requirements for the obligation of those funds,
				including site control, matching funds, and environmental review requirements,
				except as provided in subparagraphs (B) and (C).
										(B)Acquisition, rehabilitation, or
				constructionNot later than
				24 months after the announcement referred to in subsection (c)(2), each
				recipient or project sponsor seeking the obligation of funds for acquisition of
				housing, rehabilitation of housing, or construction of new housing for a grant
				announced under subsection (c)(2) shall meet all requirements for the
				obligation of those funds, including site control, matching funds, and
				environmental review requirements.
										(C)ExtensionsAt the discretion of the Secretary, and in
				compelling circumstances, the Secretary may extend the date by which a
				recipient or project sponsor shall meet the requirements described in
				subparagraphs (A) and (B) if the Secretary determines that compliance with the
				requirements was delayed due to factors beyond the reasonable control of the
				recipient or project sponsor. Such factors may include difficulties in
				obtaining site control for a proposed project, completing the process of
				obtaining secure financing for the project, obtaining approvals from State or
				local governments, or completing the technical submission requirements for the
				project.
										(2)ObligationNot later than 45 days after a recipient or
				project sponsor meets the requirements described in paragraph (1), the
				Secretary shall obligate the funds for the grant involved.
									(3)DistributionA recipient that receives funds through
				such a grant—
										(A)shall distribute the funds to project
				sponsors (in advance of expenditures by the project sponsors); and
										(B)shall distribute the appropriate portion of
				the funds to a project sponsor not later than 45 days after receiving a request
				for such distribution from the project sponsor.
										(4)Expenditure of fundsThe Secretary may establish a date by which
				funds made available through a grant announced under subsection (c)(2) for a
				homeless assistance project shall be entirely expended by the recipient or
				project sponsors involved. The date established under this paragraph shall not
				occur before the expiration of the 24-month period beginning on the date that
				funds are obligated for activities described under paragraphs (1) or (2) of
				section 423(a). The Secretary shall recapture the funds not expended by such
				date. The Secretary shall reallocate the funds for another homeless assistance
				and prevention project that meets the requirements of this subtitle to be
				carried out, if possible and appropriate, in the same geographic area as the
				area served through the original grant.
									(e)Renewal funding for unsuccessful
				applicantsThe Secretary may
				renew funding for a specific project previously funded under this subtitle that
				the Secretary determines meets the purposes of this subtitle, and was included
				as part of a total application that met the criteria of subsection (c), even if
				the application was not selected to receive grant assistance. The Secretary may
				renew the funding for a period of not more than 1 year, and under such
				conditions as the Secretary determines to be appropriate.
								(f)Considerations in determining renewal
				fundingWhen providing
				renewal funding for leasing, operating costs, or rental assistance for
				permanent housing, the Secretary shall make adjustments proportional to
				increases in the fair market rents in the geographic area.
								(g)More than 1 application for a geographic
				areaIf more than 1
				collaborative applicant applies for funds for a geographic area, the Secretary
				shall award funds to the collaborative applicant with the highest score based
				on the selection criteria set forth in section 427.
								(h)Appeals
									(1)In generalThe Secretary shall establish a timely
				appeal procedure for grant amounts awarded or denied under this subtitle
				pursuant to a collaborative application or solo application for funding.
									(2)ProcessThe Secretary shall ensure that the
				procedure permits appeals submitted by entities carrying out homeless housing
				and services projects (including emergency shelters and homelessness prevention
				programs), and all other applicants under this subtitle.
									(i)Solo ApplicantsA solo applicant may submit an application
				to the Secretary for a grant under subsection (a) and be awarded such grant on
				the same basis as such grants are awarded to other applicants based on the
				criteria described in section 427, but only if the Secretary determines that
				the solo applicant has attempted to participate in the continuum of care
				process but was not permitted to participate in a reasonable manner. The
				Secretary may award such grants directly to such applicants in a manner
				determined to be appropriate by the Secretary.
								(j)Flexibility To serve persons defined as
				homeless under other Federal laws
									(1)In generalA collaborative applicant may use not more
				than 10 percent of funds awarded under this subtitle (continuum of care
				funding) for any of the types of eligible activities specified in paragraphs
				(1) through (7) of section 423(a) to serve families with children and youth
				defined as homeless under other Federal statutes, or homeless families with
				children and youth defined as homeless under section 103(a)(6), but only if the
				applicant demonstrates that the use of such funds is of an equal or greater
				priority or is equally or more cost effective in meeting the overall goals and
				objectives of the plan submitted under section 427(b)(1)(B), especially with
				respect to children and unaccompanied youth.
									(2)LimitationsThe 10 percent limitation under paragraph
				(1) shall not apply to collaborative applicants in which the rate of
				homelessness, as calculated in the most recent point in time count, is less
				than one-tenth of 1 percent of total population.
									(3)Treatment of certain populations
										(A)In generalNotwithstanding section 103(a) and subject
				to subparagraph (B), funds awarded under this subtitle may be used for eligible
				activities to serve unaccompanied youth and homeless families and children
				defined as homeless under section 103(a)(6) only pursuant to paragraph (1) of
				this subsection and such families and children shall not otherwise be
				considered as homeless for purposes of this subtitle.
										(B)At risk of homelessnessSubparagraph (A) may not be construed to
				prevent any unaccompanied youth and homeless families and children defined as
				homeless under section 103(a)(6) from qualifying for, and being treated for
				purposes of this subtitle as, at risk of homelessness or from eligibility for
				any projects, activities, or services carried out using amounts provided under
				this subtitle for which individuals or families that are at risk of
				homelessness are
				eligible.
										.
					1302.Eligible activitiesThe McKinney-Vento Homeless Assistance Act
			 is amended by striking section 423 (42 U.S.C. 11383) and inserting the
			 following new section:
					
						423.Eligible activities
							(a)In GeneralGrants awarded under section 422 to
				qualified applicants shall be used to carry out projects that serve homeless
				individuals or families that consist of one or more of the following eligible
				activities:
								(1)Construction of new housing units to
				provide transitional or permanent housing.
								(2)Acquisition or rehabilitation of a
				structure to provide transitional or permanent housing, other than emergency
				shelter, or to provide supportive services.
								(3)Leasing of property, or portions of
				property, not owned by the recipient or project sponsor involved, for use in
				providing transitional or permanent housing, or providing supportive
				services.
								(4)Provision of rental assistance to provide
				transitional or permanent housing to eligible persons. The rental assistance
				may include tenant-based, project-based, or sponsor-based rental assistance.
				Project-based rental assistance, sponsor-based rental assistance, and operating
				cost assistance contracts carried out by project sponsors receiving grants
				under this section may, at the discretion of the applicant and the project
				sponsor, have an initial term of 15 years, with assistance for the first 5
				years paid with funds authorized for appropriation under this Act, and
				assistance for the remainder of the term treated as a renewal of an expiring
				contract as provided in section 429. Project-based rental assistance may
				include rental assistance to preserve existing permanent supportive housing for
				homeless individuals and families.
								(5)Payment of operating costs for housing
				units assisted under this subtitle or for the preservation of housing that will
				serve homeless individuals and families and for which another form of
				assistance is expiring or otherwise no longer available.
								(6)Supportive services for individuals and
				families who are currently homeless, who have been homeless in the prior six
				months but are currently residing in permanent housing, or who were previously
				homeless and are currently residing in permanent supportive housing.
								(7)Provision of rehousing services, including
				housing search, mediation or outreach to property owners, credit repair,
				providing security or utility deposits, rental assistance for a final month at
				a location, assistance with moving costs, or other activities that—
									(A)are effective at moving homeless
				individuals and families immediately into housing; or
									(B)may benefit individuals and families who in
				the prior 6 months have been homeless, but are currently residing in permanent
				housing.
									(8)In the case of a collaborative applicant
				that is a legal entity, performance of the duties described under section
				402(f)(3).
								(9)Operation of, participation in, and
				ensuring consistent participation by project sponsors in, a community-wide
				homeless management information system.
								(10)In the case of a collaborative applicant
				that is a legal entity, payment of administrative costs related to meeting the
				requirements described in paragraphs (1) and (2) of section 402(f), for which
				the collaborative applicant may use not more than 3 percent of the total funds
				made available in the geographic area under this subtitle for such
				costs.
								(11)In the case of a collaborative applicant
				that is a unified funding agency under section 402(g), payment of
				administrative costs related to meeting the requirements of that section, for
				which the unified funding agency may use not more than 3 percent of the total
				funds made available in the geographic area under this subtitle for such costs,
				in addition to funds used under paragraph (10).
								(12)Payment of administrative costs to project
				sponsors, for which each project sponsor may use not more than 10 percent of
				the total funds made available to that project sponsor through this subtitle
				for such costs.
								(b)Minimum Grant TermsThe Secretary may impose minimum grant
				terms of up to 5 years for new projects providing permanent housing.
							(c)Use Restrictions
								(1)Acquisition, rehabilitation, and new
				constructionA project that
				consists of activities described in paragraph (1) or (2) of subsection (a)
				shall be operated for the purpose specified in the application submitted for
				the project under section 422 for not less than 15 years.
								(2)Other activitiesA project that consists of activities
				described in any of paragraphs (3) through (12) of subsection (a) shall be
				operated for the purpose specified in the application submitted for the project
				under section 422 for the duration of the grant period involved.
								(3)ConversionIf the recipient or project sponsor
				carrying out a project that provides transitional or permanent housing submits
				a request to the Secretary to carry out instead a project for the direct
				benefit of low-income persons, and the Secretary determines that the initial
				project is no longer needed to provide transitional or permanent housing, the
				Secretary may approve the project described in the request and authorize the
				recipient or project sponsor to carry out that project.
								(d)Repayment of Assistance and Prevention of
				Undue Benefits
								(1)RepaymentIf a recipient or project sponsor receives
				assistance under section 422 to carry out a project that consists of activities
				described in paragraph (1) or (2) of subsection (a) and the project ceases to
				provide transitional or permanent housing—
									(A)earlier than 10 years after operation of
				the project begins, the Secretary shall require the recipient or project
				sponsor to repay 100 percent of the assistance; or
									(B)not earlier than 10 years, but earlier than
				15 years, after operation of the project begins, the Secretary shall require
				the recipient or project sponsor to repay 20 percent of the assistance for each
				of the years in the 15-year period for which the project fails to provide that
				housing.
									(2)Prevention of undue benefitsExcept as provided in paragraph (3), if any
				property is used for a project that receives assistance under subsection (a)
				and consists of activities described in paragraph (1) or (2) of subsection (a),
				and the sale or other disposition of the property occurs before the expiration
				of the 15-year period beginning on the date that operation of the project
				begins, the recipient or project sponsor who received the assistance shall
				comply with such terms and conditions as the Secretary may prescribe to prevent
				the recipient or project sponsor from unduly benefitting from such sale or
				disposition.
								(3)ExceptionA recipient or project sponsor shall not be
				required to make the repayments, and comply with the terms and conditions,
				required under paragraph (1) or (2) if—
									(A)the sale or disposition of the property
				used for the project results in the use of the property for the direct benefit
				of very low-income persons;
									(B)all of the proceeds of the sale or
				disposition are used to provide transitional or permanent housing meeting the
				requirements of this subtitle;
									(C)project-based rental assistance or
				operating cost assistance from any Federal program or an equivalent State or
				local program is no longer made available and the project is meeting applicable
				performance standards, provided that the portion of the project that had
				benefitted from such assistance continues to meet the tenant income and rent
				restrictions for low-income units under section 42(g) of the Internal Revenue
				Code of 1986; or
									(D)there are no individuals and families in
				the geographic area who are homeless, in which case the project may serve
				individuals and families at risk of homelessness.
									(e)Staff
				trainingThe Secretary may
				allow reasonable costs associated with staff training to be included as part of
				the activities described in subsection (a).
							(f)Eligibility for permanent
				housingAny project that
				receives assistance under subsection (a) and that provides project-based or
				sponsor-based permanent housing for homeless individuals or families with a
				disability, including projects that meet the requirements of subsection (a) and
				subsection (d)(2)(A) of section 428 may also serve individuals who had
				previously met the requirements for such project prior to moving into a
				different permanent housing project.
							(g)Administration of rental
				assistanceProvision of
				permanent housing rental assistance shall be administered by a State, unit of
				general local government, or public housing
				agency.
							.
				1303.High performing communitiesThe McKinney-Vento Homeless Assistance Act
			 is amended by striking section 424 (42 U.S.C. 11384) and inserting the
			 following:
					
						424.Incentives for high-performing
				communities
							(a)Designation as a High-Performing
				Community
								(1)In generalThe Secretary shall designate, on an annual
				basis, which collaborative applicants represent high-performing
				communities.
								(2)ConsiderationIn determining whether to designate a
				collaborative applicant as a high-performing community under paragraph (1), the
				Secretary shall establish criteria to ensure that the requirements described
				under paragraphs (1)(B) and (2)(B) of subsection (d) are measured by comparing
				homeless individuals and families under similar circumstances, in order to
				encourage projects in the geographic area to serve homeless individuals and
				families with more severe barriers to housing stability.
								(3)2-year phase inIn each of the first 2 years after the
				effective date under section 1503 of the Homeless Emergency Assistance and Rapid Transition to
				Housing Act of 2009, the Secretary shall designate not more than
				10 collaborative applicants as high-performing communities.
								(4)Excess of qualified
				applicantsIf, during the
				2-year period described under paragraph (2), more than 10 collaborative
				applicants could qualify to be designated as high-performing communities, the
				Secretary shall designate the 10 that have, in the discretion of the Secretary,
				the best performance based on the criteria described under subsection
				(d).
								(5)Time limit on designationThe designation of any collaborative
				applicant as a high-performing community under this subsection shall be
				effective only for the year in which such designation is made. The Secretary,
				on an annual basis, may renew any such designation.
								(b)Application
								(1)In generalA collaborative applicant seeking
				designation as a high-performing community under subsection (a) shall submit an
				application to the Secretary at such time, and in such manner as the Secretary
				may require.
								(2)Content of applicationIn any application submitted under
				paragraph (1), a collaborative applicant shall include in such
				application—
									(A)a report showing how any money received
				under this subtitle in the preceding year was expended; and
									(B)information that such applicant can meet
				the requirements described under subsection (d).
									(3)Publication of applicationThe Secretary shall—
									(A)publish any report or information submitted
				in an application under this section in the geographic area represented by the
				collaborative applicant; and
									(B)seek comments from the public as to whether
				the collaborative applicant seeking designation as a high-performing community
				meets the requirements described under subsection (d).
									(c)Use of fundsFunds awarded under section 422(a) to a
				project sponsor who is located in a high-performing community may be
				used—
								(1)for any of the eligible activities
				described in section 423; or
								(2)for any of the eligible activities
				described in paragraphs (4) and (5) of section 415(a).
								(d)Definition of high-performing
				communityFor purposes of
				this section, the term high-performing community means a
				geographic area that demonstrates through reliable data that all five of the
				following requirements are met for that geographic area:
								(1)Term of homelessnessThe mean length of episodes of homelessness
				for that geographic area—
									(A)is less than 20 days; or
									(B)for individuals and families in similar
				circumstances in the preceding year was at least 10 percent less than in the
				year before.
									(2)Families leaving homelessnessOf individuals and families—
									(A)who leave homelessness, fewer than 5
				percent of such individuals and families become homeless again at any time
				within the next 2 years; or
									(B)in similar circumstances who leave
				homelessness, the percentage of such individuals and families who become
				homeless again within the next 2 years has decreased by at least 20 percent
				from the preceding year.
									(3)Community actionThe communities that compose the geographic
				area have—
									(A)actively encouraged homeless individuals
				and families to participate in homeless assistance services available in that
				geographic area; and
									(B)included each homeless individual or family
				who sought homeless assistance services in the data system used by that
				community for determining compliance with this subsection.
									(4)Effectiveness of previous
				activitiesIf recipients in
				the geographic area have used funding awarded under section 422(a) for eligible
				activities described under section 415(a) in previous years based on the
				authority granted under subsection (c), that such activities were effective at
				reducing the number of individuals and families who became homeless in that
				community.
								(5)Flexibility to serve persons defined as
				homeless under other Federal lawsWith respect to collaborative applicants
				exercising the authority under section 422(j) to serve homeless families with
				children and youth defined as homeless under other Federal statutes,
				effectiveness in achieving the goals and outcomes identified in subsection
				427(b)(1)(F) according to such standards as the Secretary shall
				promulgate.
								(e)Cooperation among entitiesA collaborative applicant designated as a
				high-performing community under this section shall cooperate with the Secretary
				in distributing information about successful efforts within the geographic area
				represented by the collaborative applicant to reduce
				homelessness.
							.
				1304.Program requirementsSection 426 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11386) is amended—
					(1)by striking subsections (a), (b), and (c)
			 and inserting the following:
						
							(a)Site controlThe Secretary shall require that each
				application include reasonable assurances that the applicant will own or have
				control of a site for the proposed project not later than the expiration of the
				12-month period beginning upon notification of an award for grant assistance,
				unless the application proposes providing supportive housing assistance under
				section 423(a)(3) or housing that will eventually be owned or controlled by the
				families and individuals served. An applicant may obtain ownership or control
				of a suitable site different from the site specified in the application. If any
				recipient or project sponsor fails to obtain ownership or control of the site
				within 12 months after notification of an award for grant assistance, the grant
				shall be recaptured and reallocated under this subtitle.
							(b)Required agreementsThe Secretary may not provide assistance
				for a proposed project under this subtitle unless the collaborative applicant
				involved agrees—
								(1)to ensure the operation of the project in
				accordance with the provisions of this subtitle;
								(2)to monitor and report to the Secretary the
				progress of the project;
								(3)to ensure, to the maximum extent
				practicable, that individuals and families experiencing homelessness are
				involved, through employment, provision of volunteer services, or otherwise, in
				constructing, rehabilitating, maintaining, and operating facilities for the
				project and in providing supportive services for the project;
								(4)to require certification from all project
				sponsors that—
									(A)they will maintain the confidentiality of
				records pertaining to any individual or family provided family violence
				prevention or treatment services through the project;
									(B)that the address or location of any family
				violence shelter project assisted under this subtitle will not be made public,
				except with written authorization of the person responsible for the operation
				of such project;
									(C)they will establish policies and practices
				that are consistent with, and do not restrict the exercise of rights provided
				by, subtitle B of title VII, and other laws relating to the provision of
				educational and related services to individuals and families experiencing
				homelessness;
									(D)in the case of programs that provide
				housing or services to families, they will designate a staff person to be
				responsible for ensuring that children being served in the program are enrolled
				in school and connected to appropriate services in the community, including
				early childhood programs such as Head Start, part C of the Individuals with
				Disabilities Education Act, and programs authorized under subtitle B of title
				VII of this Act (42 U.S.C. 11431 et seq.); and
									(E)they will provide data and reports as
				required by the Secretary pursuant to the Act;
									(5)if a collaborative applicant is a unified
				funding agency under section 402(g) and receives funds under subtitle C to
				carry out the payment of administrative costs described in section 423(a)(11),
				to establish such fiscal control and fund accounting procedures as may be
				necessary to assure the proper disbursal of, and accounting for, such funds in
				order to ensure that all financial transactions carried out with such funds are
				conducted, and records maintained, in accordance with generally accepted
				accounting principles;
								(6)to monitor and report to the Secretary the
				provision of matching funds as required by section 430;
								(7)to take the educational needs of children
				into account when families are placed in emergency or transitional shelter and
				will, to the maximum extent practicable, place families with children as close
				as possible to their school of origin so as not to disrupt such children's
				education; and
								(8)to comply with such other terms and
				conditions as the Secretary may establish to carry out this subtitle in an
				effective and efficient
				manner.
								;
					(2)by redesignating subsection (d) as
			 subsection (c);
					(3)in the first sentence of subsection (c) (as
			 so redesignated by paragraph (2) of this subsection), by striking
			 recipient and inserting recipient or project
			 sponsor;
					(4)by striking subsection (e);
					(5)by redesignating subsections (f), (g), and
			 (h), as subsections (d), (e), and (f), respectively;
					(6)in the first sentence of subsection (e) (as
			 so redesignated by paragraph (5) of this section), by striking
			 recipient each place it appears and inserting recipient
			 or project sponsor;
					(7)by striking subsection (i); and
					(8)by redesignating subsection (j) as
			 subsection (g).
					1305.Selection criteria, allocation amounts, and
			 fundingThe McKinney-Vento
			 Homeless Assistance Act is amended—
					(1)by repealing section 429 (42 U.S.C. 11389);
			 and
					(2)by redesignating sections 427 and 428 (42
			 U.S.C. 11387, 11388) as sections 432 and 433, respectively; and
					(3)by inserting after section 426 the
			 following new sections:
						
							427.Selection criteria
								(a)In generalThe Secretary shall award funds to
				recipients through a national competition between geographic areas based on
				criteria established by the Secretary.
								(b)Required criteria
									(1)In generalThe criteria established under subsection
				(a) shall include—
										(A)the previous performance of the recipient
				regarding homelessness, including performance related to funds provided under
				section 412 (except that recipients applying from geographic areas where no
				funds have been awarded under this subtitle, or under subtitles C, D, E, or F
				of title IV of this Act, as in effect prior to the date of the enactment of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of 2009, shall receive full credit for
				performance under this subparagraph), measured by criteria that shall be
				announced by the Secretary, that shall take into account barriers faced by
				individual homeless people, and that shall include—
											(i)the length of time individuals and families
				remain homeless;
											(ii)the extent to which individuals and
				families who leave homelessness experience additional spells of
				homelessness;
											(iii)the thoroughness of grantees in the
				geographic area in reaching homeless individuals and families;
											(iv)overall reduction in the number of homeless
				individuals and families;
											(v)jobs and income growth for homeless
				individuals and families;
											(vi)success at reducing the number of
				individuals and families who become homeless;
											(vii)other accomplishments by the recipient
				related to reducing homelessness; and
											(viii)for collaborative applicants that have
				exercised the authority under section 422(j) to serve families with children
				and youth defined as homeless under other Federal statutes, success in
				achieving the goals and outcomes identified in section 427(b)(1)(F);
											(B)the plan of the recipient, which shall
				describe—
											(i)how the number of individuals and families
				who become homeless will be reduced in the community;
											(ii)how the length of time that individuals and
				families remain homeless will be reduced;
											(iii)how the recipient will collaborate with
				local education authorities to assist in the identification of individuals and
				families who become or remain homeless and are informed of their eligibility
				for services under subtitle B of title VII of this Act (42 U.S.C. 11431 et
				seq.);
											(iv)the extent to which the recipient
				will—
												(I)address the needs of all relevant
				subpopulations;
												(II)incorporate comprehensive strategies for
				reducing homelessness, including the interventions referred to in section
				428(d);
												(III)set quantifiable performance
				measures;
												(IV)set timelines for completion of specific
				tasks;
												(V)identify specific funding sources for
				planned activities; and
												(VI)identify an individual or body responsible
				for overseeing implementation of specific strategies; and
												(v)whether the recipient proposes to exercise
				authority to use funds under section 422(j), and if so, how the recipient will
				achieve the goals and outcomes identified in section 427(b)(1)(F);
											(C)the methodology of the recipient used to
				determine the priority for funding local projects under section 422(c)(1),
				including the extent to which the priority-setting process—
											(i)uses periodically collected information and
				analysis to determine the extent to which each project has resulted in rapid
				return to permanent housing for those served by the project, taking into
				account the severity of barriers faced by the people the project serves;
											(ii)considers the full range of opinions from
				individuals or entities with knowledge of homelessness in the geographic area
				or an interest in preventing or ending homelessness in the geographic
				area;
											(iii)is based on objective criteria that have
				been publicly announced by the recipient; and
											(iv)is open to proposals from entities that
				have not previously received funds under this subtitle;
											(D)the extent to which the amount of
				assistance to be provided under this subtitle to the recipient will be
				supplemented with resources from other public and private sources, including
				mainstream programs identified by the Government Accountability Office in the
				two reports described in section 203(a)(7);
										(E)demonstrated coordination by the recipient
				with the other Federal, State, local, private, and other entities serving
				individuals and families experiencing homelessness and at risk of homelessness
				in the planning and operation of projects;
										(F)for collaborative applicants exercising the
				authority under section 422(j) to serve homeless families with children and
				youth defined as homeless under other Federal statutes, program goals and
				outcomes, which shall include—
											(i)preventing homelessness among the subset of
				such families with children and youth who are at highest risk of becoming
				homeless, as such term is defined for purposes of this title; or
											(ii)achieving independent living in permanent
				housing among such families with children and youth, especially those who have
				a history of doubled-up and other temporary housing situations or are living in
				a temporary housing situation due to lack of available and appropriate
				emergency shelter, through the provision of eligible assistance that directly
				contributes to achieving such results including assistance to address chronic
				disabilities, chronic physical health or mental health conditions, substance
				addiction, histories of domestic violence or childhood abuse, or multiple
				barriers to employment; and
											(G)such other factors as the Secretary
				determines to be appropriate to carry out this subtitle in an effective and
				efficient manner.
										(2)Additional criteriaIn addition to the criteria required under
				paragraph (1), the criteria established under paragraph (1) shall also include
				the need within the geographic area for homeless services, determined as
				follows and under the following conditions:
										(A)NoticeThe Secretary shall inform each
				collaborative applicant, at a time concurrent with the release of the notice of
				funding availability for the grants, of the pro rata estimated grant amount
				under this subtitle for the geographic area represented by the collaborative
				applicant.
										(B)Amount
											(i)FormulaSuch estimated grant amounts shall be
				determined by a formula, which shall be developed by the Secretary, by
				regulation, not later than the expiration of the 2-year period beginning upon
				the date of the enactment of the Homeless
				Emergency Assistance and Rapid Transition to Housing Act of 2009,
				that is based upon factors that are appropriate to allocate funds to meet the
				goals and objectives of this subtitle.
											(ii)Combinations or consortiaFor a collaborative applicant that
				represents a combination or consortium of cities or counties, the estimated
				need amount shall be the sum of the estimated need amounts for the cities or
				counties represented by the collaborative applicant.
											(iii)Authority of SecretarySubject to the availability of
				appropriations, the Secretary shall increase the estimated need amount for a
				geographic area if necessary to provide 1 year of renewal funding for all
				expiring contracts entered into under this subtitle for the geographic
				area.
											(3)Homelessness countsThe Secretary shall not require that
				communities conduct an actual count of homeless people other than those
				described in paragraphs (1) through (4) of section 103(a) of this Act (42
				U.S.C. 11302(a)).
									(c)AdjustmentsThe Secretary may adjust the formula
				described in subsection (b)(2) as necessary—
									(1)to ensure that each collaborative applicant
				has sufficient funding to renew all qualified projects for at least one year;
				and
									(2)to ensure that collaborative applicants are
				not discouraged from replacing renewal projects with new projects that the
				collaborative applicant determines will better be able to meet the purposes of
				this Act.
									428.Allocation of amounts and incentives for
				specific eligible activities
								(a)Minimum allocation for permanent housing
				for homeless individuals and families with disabilities
									(1)In generalFrom the amounts made available to carry
				out this subtitle for a fiscal year, a portion equal to not less than 30
				percent of the sums made available to carry out subtitle B and this subtitle,
				shall be used for permanent housing for homeless individuals with disabilities
				and homeless families that include such an individual who is an adult or a
				minor head of household if no adult is present in the household.
									(2)CalculationIn calculating the portion of the amount
				described in paragraph (1) that is used for activities that are described in
				paragraph (1), the Secretary shall not count funds made available to renew
				contracts for existing projects under section 429.
									(3)AdjustmentThe 30 percent figure in paragraph (1)
				shall be reduced proportionately based on need under section 427(b)(2) in
				geographic areas for which subsection (e) applies in regard to subsection
				(d)(2)(A).
									(4)SuspensionThe requirement established in paragraph
				(1) shall be suspended for any year in which funding available for grants under
				this subtitle after making the allocation established in paragraph (1) would
				not be sufficient to renew for 1 year all existing grants that would otherwise
				be fully funded under this subtitle.
									(5)TerminationThe requirement established in paragraph
				(1) shall terminate upon a finding by the Secretary that since the beginning of
				2001 at least 150,000 new units of permanent housing for homeless individuals
				and families with disabilities have been funded under this subtitle.
									(b)Set-aside for permanent housing for
				homeless families with childrenFrom the amounts made available to carry
				out this subtitle for a fiscal year, a portion equal to not less than 10
				percent of the sums made available to carry out subtitle B and this subtitle
				for that fiscal year shall be used to provide or secure permanent housing for
				homeless families with children.
								(c)Treatment of Amounts for Permanent or
				Transitional HousingNothing
				in this Act may be construed to establish a limit on the amount of funding that
				an applicant may request under this subtitle for acquisition, construction, or
				rehabilitation activities for the development of permanent housing or
				transitional housing.
								(d)Incentives for proven strategies
									(1)In generalThe Secretary shall provide bonuses or
				other incentives to geographic areas for using funding under this subtitle for
				activities that have been proven to be effective at reducing homelessness
				generally, reducing homelessness for a specific subpopulation, or achieving
				homeless prevention and independent living goals as set forth in section
				427(b)(1)(F).
									(2)Rule of constructionFor purposes of this subsection, activities
				that have been proven to be effective at reducing homelessness generally or
				reducing homelessness for a specific subpopulation includes—
										(A)permanent supportive housing for
				chronically homeless individuals and families;
										(B)for homeless families, rapid rehousing
				services, short-term flexible subsidies to overcome barriers to rehousing,
				support services concentrating on improving incomes to pay rent, coupled with
				performance measures emphasizing rapid and permanent rehousing and with
				leveraging funding from mainstream family service systems such as Temporary
				Assistance for Needy Families and Child Welfare services; and
										(C)any other activity determined by the
				Secretary, based on research and after notice and comment to the public, to
				have been proven effective at reducing homelessness generally, reducing
				homelessness for a specific subpopulation, or achieving homeless prevention and
				independent living goals as set forth in section 427(b)(1)(F).
										(3)Balance of incentives for proven
				strategiesTo the extent
				practicable, in providing bonuses or incentives for proven strategies, the
				Secretary shall seek to maintain a balance among strategies targeting homeless
				individuals, families, and other subpopulations. The Secretary shall not
				implement bonuses or incentives that specifically discourage collaborative
				applicants from exercising their flexibility to serve families with children
				and youth defined as homeless under other Federal statutes.
									(e)Incentives for successful implementation of
				proven strategiesIf any
				geographic area demonstrates that it has fully implemented any of the
				activities described in subsection (d) for all homeless individuals and
				families or for all members of subpopulations for whom such activities are
				targeted, that geographic area shall receive the bonus or incentive provided
				under subsection (d), but may use such bonus or incentive for any eligible
				activity under either section 423 or paragraphs (4) and (5) of section 415(a)
				for homeless people generally or for the relevant subpopulation.
								429.Renewal funding and terms of assistance for
				permanent housing
								(a)In generalRenewal of expiring contracts for leasing,
				rental assistance, or operating costs for permanent housing contracts may be
				funded either—
									(1)under the appropriations account for this
				title; or
									(2)the section 8 project-based rental
				assistance account.
									(b)RenewalsThe sums made available under subsection
				(a) shall be available for the renewal of contracts in the case of tenant-based
				assistance, successive 1-year terms, and in the case of project-based
				assistance, successive terms of up to 15 years at the discretion of the
				applicant or project sponsor and subject to the availability of annual
				appropriations, for rental assistance and housing operation costs associated
				with permanent housing projects funded under this subtitle, or under subtitle C
				or F (as in effect on the day before the effective date of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of 2009). The Secretary shall determine
				whether to renew a contract for such a permanent housing project on the basis
				of certification by the collaborative applicant for the geographic area
				that—
									(1)there is a demonstrated need for the
				project; and
									(2)the project complies with program
				requirements and appropriate standards of housing quality and habitability, as
				determined by the Secretary.
									(c)ConstructionNothing in this section shall be construed
				as prohibiting the Secretary from renewing contracts under this subtitle in
				accordance with criteria set forth in a provision of this subtitle other than
				this section.
								430.Matching funding
								(a)In generalA collaborative applicant in a geographic
				area in which funds are awarded under this subtitle shall specify contributions
				from any source other than a grant awarded under this subtitle, including
				renewal funding of projects assisted under subtitles C, D, and F of this title
				as in effect before the effective date under section 1503 of the
				Homeless Emergency Assistance and Rapid
				Transition to Housing Act of 2009, that shall be made available
				in the geographic area in an amount equal to not less than 25 percent of the
				funds provided to recipients in the geographic area, except that grants for
				leasing shall not be subject to any match requirement.
								(b)Limitations on in-kind matchThe cash value of services provided to the
				residents or clients of a project sponsor by an entity other than the project
				sponsor may count toward the contributions in subsection (a) only when
				documented by a memorandum of understanding between the project sponsor and the
				other entity that such services will be provided.
								(c)Countable activitiesThe contributions required under subsection
				(a) may consist of—
									(1)funding for any eligible activity described
				under section 423; and
									(2)subject to subsection (b), in-kind
				provision of services of any eligible activity described under section
				423.
									431.Appeal procedure
								(a)In GeneralWith respect to funding under this
				subtitle, if certification of consistency with the consolidated plan pursuant
				to section 403 is withheld from an applicant who has submitted an application
				for that certification, such applicant may appeal such decision to the
				Secretary.
								(b)ProcedureThe Secretary shall establish a procedure
				to process the appeals described in subsection (a).
								(c)DeterminationNot later than 45 days after the date of
				receipt of an appeal described in subsection (a), the Secretary shall determine
				if certification was unreasonably withheld. If such certification was
				unreasonably withheld, the Secretary shall review such application and
				determine if such applicant shall receive funding under this
				subtitle.
								.
					1306.ResearchThere is authorized to be appropriated
			 $8,000,000, for each of fiscal years 2010 and 2011, for research into the
			 efficacy of interventions for homeless families, to be expended by the
			 Secretary of Housing and Urban Development over the 2 years at 3 different
			 sites to provide services for homeless families and evaluate the effectiveness
			 of such services.
				IVRural housing stability assistance
			 program
				1401.Rural housing stability
			 assistanceSubtitle G of title
			 IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408 et seq.) is
			 amended—
					(1)by striking the subtitle heading and
			 inserting the following:
						
							GRural housing stability assistance
				program
							;
				and
					(2)in section 491—
						(A)by striking the section heading and
			 inserting Rural housing
			 stability grant program.;
						(B)in subsection (a)—
							(i)by striking rural homelessness grant
			 program and inserting rural housing stability grant
			 program;
							(ii)by inserting in lieu of grants under
			 subtitle C after eligible organizations; and
							(iii)by striking paragraphs (1), (2), and (3),
			 and inserting the following:
								
									(1)rehousing or improving the housing
				situations of individuals and families who are homeless or in the worst housing
				situations in the geographic area;
									(2)stabilizing the housing of individuals and
				families who are in imminent danger of losing housing; and
									(3)improving the ability of the lowest-income
				residents of the community to afford stable
				housing.
									;
							(C)in subsection (b)(1)—
							(i)by redesignating subparagraphs (E), (F),
			 and (G) as subparagraphs (I), (J), and (K), respectively; and
							(ii)by striking subparagraph (D) and inserting
			 the following:
								
									(D)construction of new housing units to
				provide transitional or permanent housing to homeless individuals and families
				and individuals and families at risk of homelessness;
									(E)acquisition or rehabilitation of a
				structure to provide supportive services or to provide transitional or
				permanent housing, other than emergency shelter, to homeless individuals and
				families and individuals and families at risk of homelessness;
									(F)leasing of property, or portions of
				property, not owned by the recipient or project sponsor involved, for use in
				providing transitional or permanent housing to homeless individuals and
				families and individuals and families at risk of homelessness, or providing
				supportive services to such homeless and at-risk individuals and
				families;
									(G)provision of rental assistance to provide
				transitional or permanent housing to homeless individuals and families and
				individuals and families at risk of homelessness, such rental assistance may
				include tenant-based or project-based rental assistance;
									(H)payment of operating costs for housing
				units assisted under this title;
									;
				
							(D)in subsection (b)(2), by striking
			 appropriated and inserting transferred;
						(E)in subsection (c)—
							(i)in paragraph (1)(A), by striking
			 appropriated and inserting transferred;
			 and
							(ii)in paragraph (3), by striking
			 appropriated and inserting transferred;
							(F)in subsection (d)—
							(i)in paragraph (5), by striking ;
			 and and inserting a semicolon;
							(ii)in paragraph (6)—
								(I)by striking an agreement and
			 all that follows through families and inserting the following:
			 a description of how individuals and families who are homeless or who
			 have the lowest incomes in the community will be involved by the
			 organization; and
								(II)by striking the period at the end, and
			 inserting a semicolon; and
								(iii)by adding at the end the following:
								
									(7)a description of consultations that took
				place within the community to ascertain the most important uses for funding
				under this section, including the involvement of potential beneficiaries of the
				project; and
									(8)a description of the extent and nature of
				homelessness and of the worst housing situations in the
				community.
									;
							(G)by striking subsections (f) and (g) and
			 inserting the following:
							
								(f)Matching funding
									(1)In generalAn organization eligible to receive a grant
				under subsection (a) shall specify matching contributions from any source other
				than a grant awarded under this subtitle, that shall be made available in the
				geographic area in an amount equal to not less than 25 percent of the funds
				provided for the project or activity, except that grants for leasing shall not
				be subject to any match requirement.
									(2)Limitations on in-kind matchThe cash value of services provided to the
				beneficiaries or clients of an eligible organization by an entity other than
				the organization may count toward the contributions in paragraph (1) only when
				documented by a memorandum of understanding between the organization and the
				other entity that such services will be provided.
									(3)Countable activitiesThe contributions required under paragraph
				(1) may consist of—
										(A)funding for any eligible activity described
				under subsection (b); and
										(B)subject to paragraph (2), in-kind provision
				of services of any eligible activity described under subsection (b).
										(g)Selection criteriaThe Secretary shall establish criteria for
				selecting recipients of grants under subsection (a), including—
									(1)the participation of potential
				beneficiaries of the project in assessing the need for, and importance of, the
				project in the community;
									(2)the degree to which the project addresses
				the most harmful housing situations present in the community;
									(3)the degree of collaboration with others in
				the community to meet the goals described in subsection (a);
									(4)the performance of the organization in
				improving housing situations, taking account of the severity of barriers of
				individuals and families served by the organization;
									(5)for organizations that have previously
				received funding under this section, the extent of improvement in homelessness
				and the worst housing situations in the community since such funding
				began;
									(6)the need for such funds, as determined by
				the formula established under section 427(b)(2); and
									(7)any other relevant criteria as determined
				by the
				Secretary.
									;
						(H)in subsection (h)—
							(i)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking The and inserting Not later
			 than 18 months after funding is first made available pursuant to the amendments
			 made by title IV of the Homeless Emergency Assistance and Rapid Transition to
			 Housing Act of 2009, the; and
							(ii)in paragraph (1)(A), by striking
			 providing housing and other assistance to homeless persons and
			 inserting meeting the goals described in subsection (a);
							(iii)in paragraph (1)(B), by striking
			 address homelessness in rural areas and inserting meet
			 the goals described in subsection (a) in rural areas; and
							(iv)in paragraph (2)—
								(I)by striking The and
			 inserting Not later than 24 months after funding is first made available
			 pursuant to the amendment made by title IV of the Homeless Emergency Assistance
			 and Rapid Transition to Housing Act of 2009, the;
								(II)by striking , not later than 18
			 months after the date on which the Secretary first makes grants under the
			 program,; and
								(III)by striking prevent and respond to
			 homelessness and inserting meet the goals described in
			 subsection (a);
								(I)in subsection (k)—
							(i)in paragraph (1), by striking rural
			 homelessness grant program and inserting rural housing stability
			 grant program; and
							(ii)in paragraph (2)—
								(I)in subparagraph (A), by striking ;
			 or and inserting a semicolon;
								(II)in subparagraph (B)(ii), by striking
			 rural census tract. and inserting county where at least
			 75 percent of the population is rural; or; and
								(III)by adding at the end the following:
									
										(C)any area or community, respectively,
				located in a State that has population density of less than 30 persons per
				square mile (as reported in the most recent decennial census), and of which at
				least 1.25 percent of the total acreage of such State is under Federal
				jurisdiction, provided that no metropolitan city (as such term is defined in
				section 102 of the Housing and Community Development Act of 1974) in such State
				is the sole beneficiary of the grant amounts awarded under this
				section.
										;
								(J)in subsection (l)—
							(i)by striking the subsection heading and
			 inserting Program
			 funding.—; and
							(ii)by striking paragraph (1) and inserting the
			 following:
								
									(1)In generalThe Secretary shall determine the total
				amount of funding attributable under section 427(b)(2) to meet the needs of any
				geographic area in the Nation that applies for funding under this section. The
				Secretary shall transfer any amounts determined under this subsection from the
				Community Homeless Assistance Program and consolidate such transferred amounts
				for grants under this section, except that the Secretary shall transfer an
				amount not less than 5 percent of the amount available under subtitle C for
				grants under this section. Any amounts so transferred and not used for grants
				under this section due to an insufficient number of applications shall be
				transferred to be used for grants under subtitle
				C.
									; and
							(K)by adding at the end the following:
							
								(m)Determination of funding
				sourceFor any fiscal year,
				in addition to funds awarded under subtitle B, funds under this title to be
				used in a city or county shall only be awarded under either subtitle C or
				subtitle
				D.
								.
						1402.GAO study of homelessness and homeless
			 assistance in rural areas
					(a)Study and reportNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this division, the
			 Comptroller General of the United States shall conduct a study to examine
			 homelessness and homeless assistance in rural areas and rural communities and
			 submit a report to the Congress on the findings and conclusion of the study.
			 The report shall contain the following matters:
						(1)A general description of homelessness,
			 including the range of living situations among homeless individuals and
			 homeless families, in rural areas and rural communities of the United States,
			 including tribal lands and colonias.
						(2)An estimate of the incidence and prevalence
			 of homelessness among individuals and families in rural areas and rural
			 communities of the United States.
						(3)An estimate of the number of individuals
			 and families from rural areas and rural communities who migrate annually to
			 non-rural areas and non-rural communities for homeless assistance.
						(4)A description of barriers that individuals
			 and families in and from rural areas and rural communities encounter when
			 seeking to access homeless assistance programs, and recommendations for
			 removing such barriers.
						(5)A comparison of the rate of homelessness
			 among individuals and families in and from rural areas and rural communities
			 compared to the rate of homelessness among individuals and families in and from
			 non-rural areas and non-rural communities.
						(6)A general description of homeless
			 assistance for individuals and families in rural areas and rural communities of
			 the United States.
						(7)A description of barriers that homeless
			 assistance providers serving rural areas and rural communities encounter when
			 seeking to access Federal homeless assistance programs, and recommendations for
			 removing such barriers.
						(8)An assessment of the type and amount of
			 Federal homeless assistance funds awarded to organizations serving rural areas
			 and rural communities and a determination as to whether such amount is
			 proportional to the distribution of homeless individuals and families in and
			 from rural areas and rural communities compared to homeless individuals and
			 families in non-rural areas and non-rural communities.
						(9)An assessment of the current roles of the
			 Department of Housing and Urban Development, the Department of Agriculture, and
			 other Federal departments and agencies in administering homeless assistance
			 programs in rural areas and rural communities and recommendations for
			 distributing Federal responsibilities, including homeless assistance program
			 administration and grantmaking, among the departments and agencies so that
			 service organizations in rural areas and rural communities are most effectively
			 reached and supported.
						(b)Acquisition of supporting
			 informationIn carrying out
			 the study under this section, the Comptroller General shall seek to obtain
			 views from the following persons:
						(1)The Secretary of Agriculture.
						(2)The Secretary of Housing and Urban
			 Development.
						(3)The Secretary of Health and Human
			 Services.
						(4)The Secretary of Education.
						(5)The Secretary of Labor.
						(6)The Secretary of Veterans Affairs.
						(7)The Executive Director of the United States
			 Interagency Council on Homelessness.
						(8)Project sponsors and recipients of homeless
			 assistance grants serving rural areas and rural communities.
						(9)Individuals and families in or from rural
			 areas and rural communities who have sought or are seeking Federal homeless
			 assistance services.
						(10)National advocacy organizations concerned
			 with homelessness, rural housing, and rural community development.
						(c)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this division.
					VRepeals and Conforming Amendments
				1501.RepealsSubtitles D, E, and F of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11391 et seq., 11401 et seq.,
			 and 11403 et seq.) are hereby repealed.
				1502.Conforming amendments
					(a)Consolidated PlanSection 403(1) of the McKinney-Vento
			 Homeless Assistance Act (as so redesignated by section 1101(2) of this
			 division), is amended—
						(1)by striking current housing
			 affordability strategy and inserting consolidated plan;
			 and
						(2)by inserting before the comma the
			 following: (referred to in such section as a comprehensive
			 housing affordability strategy).
						(b)Persons Experiencing
			 HomelessnessSection 103 of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302), as amended by the
			 preceding provisions of this division, is further amended by adding at the end
			 the following new subsection:
						
							(e)Persons Experiencing
				HomelessnessAny references
				in this Act to homeless individuals (including homeless persons) or homeless
				groups (including homeless persons) shall be considered to include, and to
				refer to, individuals experiencing homelessness or groups experiencing
				homelessness,
				respectively.
							.
					(c)Rural Housing Stability
			 AssistanceTitle IV of the
			 McKinney-Vento Homeless Assistance Act is amended by redesignating subtitle G
			 (42 U.S.C. 11408 et seq.), as amended by the preceding provisions of this
			 division, as subtitle D.
					1503.Effective
			 dateExcept as specifically
			 provided otherwise in this division, this division and the amendments made by
			 this division shall take effect on, and shall apply beginning on—
					(1)the expiration of the 18-month period
			 beginning on the date of the enactment of this division, or
					(2)the expiration of the 3-month period
			 beginning upon publication by the Secretary of Housing and Urban Development of
			 final regulations pursuant to section 1504,
					whichever occurs first.1504.Regulations
					(a)In generalNot later than 12 months after the date of
			 the enactment of this division, the Secretary of Housing and Urban Development
			 shall promulgate regulations governing the operation of the programs that are
			 created or modified by this division.
					(b)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this division.
					1505.Amendment to table of
			 contentsThe table of contents
			 in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11301 note) is amended by striking the item relating to the heading for title
			 IV and all that follows through the item relating to section 492 and inserting
			 the following new items:
					
						
							TITLE IV—HOUSING
				ASSISTANCE
							Subtitle A—General
				Provisions
							Sec. 401. Definitions.
				
							Sec. 402. Collaborative
				applicants.
							Sec. 403. Housing affordability
				strategy.
							Sec. 404. Preventing
				involuntary family separation.
							Sec. 405. Technical
				assistance.
							Sec. 406. Discharge
				coordination policy.
							Sec. 407. Protection of
				personally identifying information by victim service providers.
							Sec. 408. Authorization of
				appropriations.
							Subtitle B—Emergency Solutions
				Grants Program
							Sec. 411. Definitions.
				
							Sec. 412. Grant
				assistance.
							Sec. 413. Amount and allocation
				of assistance.
							Sec. 414. Allocation and
				distribution of assistance.
							Sec. 415. Eligible
				activities.
							Sec. 416. Responsibilities of
				recipients.
							Sec. 417. Administrative
				provisions.
							Sec. 418. Administrative
				costs.
							Subtitle C—Continuum of Care
				Program
							Sec. 421. Purposes.
							Sec. 422. Continuum of care
				applications and grants.
							Sec. 423. Eligible activities.
				
							Sec. 424. Incentives for
				high-performing communities.
							Sec. 425. Supportive
				services.
							Sec. 426. Program
				requirements.
							Sec. 427. Selection
				criteria.
							Sec. 428. Allocation of amounts
				and incentives for specific eligible activities. 
							Sec. 429. Renewal funding and
				terms of assistance for permanent housing.
							Sec. 430. Matching
				funding.
							Sec. 431. Appeal
				procedure.
							Sec. 432.
				Regulations.
							Sec. 433. Reports to
				Congress.
							Subtitle D—Rural Housing
				Stability Assistance Program
							Sec. 491. Rural housing
				stability assistance.
							Sec. 492. Use of FHMA inventory
				for transitional housing for homeless persons and for turnkey
				housing.
						
						.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
